Case 2:06-cv-03136-JS Document.41-8 Filed 01/48/21 Page 1 of 239 PagelD #: 5974

x

County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: -the
‘victim observed the defendant compelling children ao expose their
penis' while the defendant measured ene

cr

TWO HUNDRED ‘SIXTY- SIXTH COUNT:

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of .
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on.or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
en opserved the defendant compelling children to expose their
penis' while the defendant measured them.

TWO HUNDRED: SIXTY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
‘furtner accuse tne defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from’on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly ected in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less tnan sixteen years old, to wit: the
victim observed the defendant compelling children to expose their
penis' while tne defendant measured tnen,

TWO HUNDRED SIXTY-E: GHTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING ‘THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAK, from on or abdout the ist dey
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than si>rteen years old, to wit: the
victim observed the defendant compelling children to expose their
penis' while the defendant measured them.

TWO HUNDRED SIXTY-NINTH COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy tnis indictment,

further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. 0107
» Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 2‘of 239 PagelD #: 5975

. Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and-moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
yictim observed the defendant compelling children to expose their
penis' while the defendant measured them.

TWO HUNDRED SEVENTIETH COUNT

AND THE GRAND JURY OF THE COUNTY .OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

: The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the ©
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a’male child, less than sixteen years old, to wit: the
Victim observed the defendant compelling children to expose their
penis' while tne defendant measured tnem.

TWO HUNDRED SEVENTY-FIRST COUNT

 

AND THE GRAND JURY, OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of Marcn, 1966 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, Knowingly acted in a manner
likely-to pe injurious’ to tne pnysical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the def endant compelling cnildren to expose their
penis! while tne defendant measured tnem.

TWO HUNDRED SEVENTY-SECOND COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, JESSE: FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committe s as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New. York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare, of
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant participating in a game entitled
"Three Muskateers", wherein sexual acts were committed.

r TWO HUNDRED SEVENTY-THIRC COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. o108s
«Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 3 of 239 PagelD #: 5976

a Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
‘County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical,-mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
ictim observed the: defendant. participating in a game entitled
"Tnree Muskateers", wherein sexual acts were committed.

TWO HUNDRED SEVENTY-FOURTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of.
ENDANGERING THE WELFARE OF A "CHILD, committed as follows: .

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental. and moral welfare of
James Doe, a male child, less than sixteen years Old, to wit: tne
victim observed the defendant participating in a game entitled
"Three Muskateers", wherein sexual acts were committed.

TWO HUNDRED SEVENTY-FIFTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about tne lst day
of Marcn, 1966 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to tne physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: tne ©
victim observed the defendant's exposed penis, us

TWO HUNDRED SEVENTY-SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU’, by this indictment,.
further accuse tne defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the ist day
of Merch, 1986 to on or about the lst day of July, 1986 in the ©
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years cld, to wit: the
defendant permitted the victim to observe a computer disc entitled
"Dirty Movie" depicting a naked woman touching her vagina.

TWO HUNDRED SEVENTY-SEVENTH COUNT

«

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. o109
€asé 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 4 of 239 PagelD #: 5977

} The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner.
likely to be injurious to the physical, mental and moral welfare of
.James Doe, a male child, less than sixteen years old, to wit: the
defendant permitted the victim-to observea computer Gisc entitled
eee Poker" weprct tng a naked female.

TWO HUNDRED SEVENTY- EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the. defendant, JESSE FRIEOMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the list day
of. March, 1986 to on or about the list day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a-male child, less than sixteen years old, to wit: the
Gefendant permitted the victim to observe a computer disc entitled
"Stroker", depicting a hand masturbating a penis.

TwO HUNDRED SEVENTY-NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of -
ENDANGERING THE WELFARE OF.A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to cn or about tne ist day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less tnan sixteen years old, to wit: the
victim observed @ child placing nis moutn on the penis of the
Gefendant wnile JESSE FRIEDMAN neld the child.

TWO HUNDRED EIGHTIETH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by tnis indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about tne lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant contact the defendant! S penis to the
anus of a child.

* - TWO HUNDRED EIGHTY-FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. 0110
“Case 2:06-cv-03136-JS Document 41-8 - Filed 01/28/21 Page 5 of 239 PagelD #: 5978

The defendant, ROSS GOLDSTEIN, from on or about. the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of -
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant contact the defendant's penis to the
anus of a genie 20's

TWO HUNDRED EIGHTY-SECOND COUNT

“AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment, -
further accuse the defendant, ROSS GOLDSTEIN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than. sixteen years Old, to wit: © tne
victim observed the defendant touch the penis of JESSE FRIEDMAN.

THO HUNDRED EIGHTY-THIRD COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

: The defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County cf Nasseu, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less tnan sixteen years old, to wit: the
victim odserved the defendant toucn tne penis of JESSE FRIEDMAN.

TWO HUNDRED EIGHTY-FOURTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, ROSS GOLDSTEIN,- of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the ls*. day
of March, 1986 to on or about the lst day of july, 1986 in the
County of Nasséu, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral weifare of
James Doe, a male child, less than. sixteen years old, to wit: the
victim observed the defendant touch the penis of JESSE FRIEDMAN.

TWO HUNDRED EIGHTY-FIFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of tne crime of
ENDANGERING ‘THE WELFARE OF A "CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the

APP. Oo111
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 6 of 239 PagelD #: 5979

County of Nassau, State of New York, knowingly acted in a manner
likely to be-injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant touch the penis of JESSE FRIEDMAN.

TWO HUNDRED EIGHTY-SIXTH COUNT

 

c

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

, The defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to on or about the ist day of July, 1986 in-the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant touch the penis of JESSE FRIEDMAN.

TWO HUNDRED EIGHTY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY. OF NASSAU, by this indictment,
further accuse the defendant,’ ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, Knowingly -acted in a manner
likely to be injurious’ to the physical, mental and moral welfare of
Jemes Doe, a male child, less tnan sixteen years old, to wit: the
Victim odserved the defendant toucn tne penis of JESSE FRIEDMAN.

TWO HUNDRED EIGHTY-EIGHTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, Dy this indictment,
further en the defendant, ROSS GOLDSTEIN, of tne crime of
ENDANGER THE WELFARE OF A CHILD, committed as foilows:

Tne defendant, ROSS GOLDSTEIN, from on or about the list day
of Merch, 1986 to on or about the lst day of .July, 1986 in the
County of Nassau, State of. New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant participating in a game entitled "Nude
Limbo" wherein children were naked.

TWO HUNDRED EIGHTY-NINTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, ROSS GOLDSTEIN, from on or about the lst day

of March, 1986 to on or about the Ist day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner

APP. 0112
" Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 7 of 239 PagelD #: 5980

likély to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant participating in a game entitled
“Three Muskateers" ae sexual acts were committed.

TWO HUNDRED NINTIETH COUNT
AND THE. GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,.
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the lst day
of .March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly. acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant participating in a game entitled
“Tnree Muskateers" wherein sexual acts were committed.

TWO HUNDRED NINETY-FIRST COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows

The defendant, ROSS GOLDSTEIN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
James Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant participating in a game entitled
"Three Muskateers" wherein sexual acts were committed.

TWO HUNDRED NINETY SECOND COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indi ctment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of.
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987 to on or about the lst day of April, 1987 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
Lawrence Doe, a male child, less than Sixteen years old, to wit:
the defendant showed the victim pictures of naked people.

TWO HUNDRED NINETY-THIRD COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING .THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the ist day
of January, 1987 to on or about the lst day of April, 1987 in the

APP. 0113
‘ ‘

Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 8 of 239 PagelD #: 5981

County of Nassau, State of New York, Knowingly acted in a manner
likely to be injurious tn the physical, mental and moral welfare of
Lawrence Doe, a male child, less than sixteen years old, to wit:
the defendant directed a child to stand in the corner of the room
and rub his exposed penis up against the wall.

: ; TWO HUNDRED NINETY-FOURTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
Of January, 1987 to on or about the lst day of April, 1987 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
Lawrence Doe, a male child, less than sixteen years old, to wit:
the defendant permitted the victim to observe a computer disc
entitled "Strip Poker" depicting a naked female.

TWO HUNDRED NINETY-FIFTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse tne defendant, JESSE FRIEDMAN, of tne crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
Of January, 1987 to on or about the lst day of April, 1987 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
Lawrence Doe, a male cnild, less tnan sixteen years old, to wit:
the defendant permitted the victim to observe a computer disc
entitled "Sex Style Test" which asked sexually related questions.

TWO HUNDRED NINETY=SIXTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day”
of January, 1987 to on or about tne lst day of April, 1987 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
Lawrence Doe, a male cnild, less than sixteen years old, to wit:
the defendant permitted the victim to observe a computer disc
entitled "Dirty Movie" depicting a naked woman touching her vagina.

TWO HUNDRED NINETY-SEVENTH COUNT

 

AND THE GRAND JURY OF THE COUNTY. OF NASSAU,. by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

APP. o114
' *° Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 9 of 239 PagelD #: 5982

The defendant, JESSE FRIEDMAN, from on or about the lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
Daniel Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant sexually abuse children.

Cc

TWO HUNDRED NINETY-EIGHTH COUNT:

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,.
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about tne lst day
of March, 1986 to on or about the lst day of July, 1986 in the
County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of
Daniel Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant sexually abuse children.

TWO HUNDRED NINETY-NINTH COUNT

AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
Furtner accuse tne defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

Tne defendant, JESSE FRIEDMAN, from on or about the lst day
of September, 1986 to on or about tne 31st day of December, 1986 in
the County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the-physical, mental and moral welfare of
Daniel Doe, a male child, less than sixteen years old, to wit: the
victim observed the defendant sexually abuse children.

THREE HUNDREDTH COUNT

 

AND THE GRAND JURY OF THE COUNTY OF MASSAU, Dy this indictment,
further accuse the defendant, ROSS GOLDSTEIN, of the crime of
ENDANGERING THE- WELFARE OF A CHILD, committed as follows:

Tne defendant, ROSS GOLDSTEIN, from on or about the lst day
of September, 1986 to on or about the 3lst day of December, 1986 in
the County of Nassau, State of New York, knowingly acted in a manner
likely to be injurious to the physical, mental and moral welfare of .
Daniel Doe, a male child, less than sixteen years old, to wit: the
Victim observed the defendant sexually abuse children.

THREE HUNDRED FIRST COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,
further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING-THE WELFARE OF A CHILD, committed as follows:

The defendant, JESSE FRIEDMAN, from on or about the lst day
of January, 1987 to on or about the lst day of April, 1987 in the

APP. o115
* Case 2:06-cv-03136-JS | Document 41-8 Filéd.01/28/21 Page 10 of 239 PagelD #:°5983 °

County of Nassau, State of New York, knowingly acted in a manner

likely to be injurious to the physical, mental and moral welfare of
Patrick Doe, a male child, less than sixteen years old, to wit: the

defendant showed him pictures of naked people.:
THREE HUNDRED SECOND COUNT
AND THE GRAND JURY OF THE COUNTY OF NASSAU, by this indictment,

further accuse the defendant, JESSE FRIEDMAN, of the crime of
ENDANGERING THE WELFARE OF A CHILD, committed as follows:

- Tne defendant, JESSE FRIEDMAN, from on or about the lst day

of January, 1987 to on or about the lst day of April, 1987 in the
County of Nassau, State of New York, knowingly acted in a manner

likely to be injurious to the physical, mental and moral welfare of
Patrick Doe, a male child, less than sixteen years old, to wit: the

defendant showed him pictures of naked people.

All of the acts and transactions alleged in each of the
several counts of this indictment are connected together and form
part of a common scheme and plan,

Dated: November 7, 1988

P DENIS DILLON
_ District Attorney.

af

APP. O116

pio Dee. Qho

¢
‘“ddw

LTtoO

IND RO: 2 Pp aRES EO IS Document 41-8

 

 

COUNTY COURT COUNTY OF NASSAU

 

 

THE PEOPLE OF THE STATE OF NEW YORK

— against—

JESSE FRIEDMAN and ROSS GOLDSTEIN,

Filed 01/28/21 Page 11 of 239 PagelD #: 5984

(as a juvenile offender under Counts

2, 4, 6, 8, 42, 109,

113, 114, 121, 122,

Defendant

 

 

DENIS DILLON
District Attorney

 

 

INDICTMENT FOR

As to Jesse Friedman:
Sodomy, First Degree (126 Counts)
Sadomy, Second Degree (1 Count)
Sexual Abuse, First Degree (9 Counts)
Sexual Abuse, Second Degree (1 Count)
Use of a Child in a Sexual

Performance (9 Counts)
Endangering Welfare of a Child

(52 Counts)

 

 

A TRUE BILL

a OQ “Sree. Foreman
ras 7

 

110,

111, 112,
123 and 124),

As to Ross Goldstein:
Sodomy, First Degree (78 Counts)
Sodomy, Second Degree (1 Count)
Sexual Abuse, First Degree (4 Counts)
Sexual Abuse, Second Degree (1 Count)
Use of a Child in a Sexual
Performance (5 Counts)
Endangering Welfare of a Child
(29 Counts)
 

Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 12 of 239 PagelD #: 5985
- ot 8 ew Bees we st et om”

‘Case 2:06-€v-03136-JS Document 41-8 Filed 01/28/21 Page 13 of 239 PagelD #: 5986

PAN: KOR:sjw
Fit
GC/7/2264

r UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
AFFIDAVIT FOR

- against - A SEARCH WARRANT
PREMISES KNOWN AND DESCRIBED AS Title 18, U.S.C.,
THE SINGLE FAMILY, DETACHED Sections 1461 and 2252

DWELLING LOCATED AT 17 PICADILLY
ROAD, GREAT NECK, NEW YORK 11023

EASTERN DISTRICT OF NEW YORK, SS:
ng’ JOHN E. McDERMOTT, being duly sworn, deposes and
says that he is a United States Postal Inspector, duly ap-
pointed according to law and acting as such.

Upon information and belief, there is presently
located at the PREMISES KNOWN AND DESCRIBED AS THE SINGLE
FAMILY, DETACHED DWELLING LOCATED AT 17 PICADILLY ROAD,
GREAT NECK, N.Y. 11023 photographs, magazines, books,
videotapes and other unusal depictions of children engaging
in sexually explicit conduct and letters, envelopes, files,
correspondence, notes, personal computer discs,and the personal
computer needed to read the computer disks relating to the
distribution and receipt of child pornography through the

United States mail, all of which are being used in

APP. 0118
Case 2:06-cv-03136-JS Document 41-8" Filed 61/28/21" Page 14 of 239 PagelD #: 5987

connection with and are evidence of violations of Title 18,
United States Code, Sections 1461 and 2252.

r The source of your deponent's information and the
grounds for his belief are:

1. I am a United States Postal Inspector, and

have been so employed for the past four and one-half (4%)
years. For the past three years, my investigative duties
have been focused upon the illegal use of the United States
mails involving the mailing of child pornography and other
material depiciting sexually explicit conduct by children
under the age of 18 years in violation of Title 18, United
States Code, Section 2252 and 2256. My investigations have
also involved violations of Title 18, United States Code,
Section 2251 (Sexual Exploitation of Children). I have
been involved in approximately 150 such investigations.
During these investigations, I have corresponeded with and
met with violators of these statues, in an undercover
capacity. I have read and examined in excess 700 letters
from and between pedophiles and have personally examined
thousands of photographs, slides and films depicting
children engaged in sexually explicit conduct. I have
received extensive training and have read numerous
publications dealings with the sexual exploitation of
children and child pornography. For this affidavit I will

refer to any visual depiction of a person under the age of

APF. 0119

ek Baer he ne
s s ned an Be OO
a a he

Case 2:06-cv-03136-JS Document 41-8. Filed 01/28/21 ‘Page 15 of 239 PagelD #: 5988

e .

3.

eighteen (18) years engaging in sexually explicit conduct
as defined in Title 18, United States Code, Sectin 2256 (2)
as child pornography.

2. Your deponent has been informed by agents of
the United States Customs Sevice that in July of 1984, a
child pornography magazine entitled "Boy-Love" addressed
to Arnold Friedman, 17 Picadilly Road, Great Neck, N.Y.
11023; was the subject of a United States Customs seizure
at John F. Kennedy Airport.

3. I have been informed by Postal Inspector
Daniel Mihalko, that on or about November 23, 1984,
Inspector Mihalko, using an undercover name and address,
wrote to Mr Friedman inquiring if Mr. Friedman had any BL
(Boy-Lover) material for sale,

4, Ina letter postmarked November 26, 1984, in
response to Inspector Mihalko's letter, Mr. Arnold
Friedman, using the address of 17 Picadilly Road, Great
Neck, New York 11023, wrote “Rec'd your note on BL
material, I have none to sell but am interested in
obtaining. Do you know of any sources?"

5. On or about December 6, 1984, Inspector
Mihalko, again using an undercover name and address, asked

Mr. Friedman if he had any material available for trade or

for a loan.
es
m-- see cn oe ee ee a et he

Cast 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 16 of 239 PagelD #: 5989

6. Over a year later, in a letter postmarked
December 26, 1985, Mr. Arnold Friedman responded to
Inspector Mihalko's letter, using the address of 17
Picadilly Road, Great Neck, New York 11023 and wrote "Have
you found any good sources? I have a great photo book from
Holland that might be copyable. Could you do it?"

7. On or about January 6, 1986, Mihalko again
wrote to Friedman that he could copy the book and return
the ar eenetl back to Friedman.

8. Ina letter postmarked January 9, 1986 Mr.
Arnold Friedman using the address of 17 Picadilly Road,
Great Neck, N.Y. 11023, wrote "The book is 'Joe (14) and
his Uncle’. I think I'd like you to send me something_
(sort of good faith) and I will forward this rather
precious book to you".

9. On or about February 6, 1986, Mihalko wrote
“Yes I certainly can copy your book. I've enclosed two
photos as a show of good faith like you requested”.

10, Inside a large envelope postmarked February
8, 1986, with a return address of 17 Picadilly Road, Great
Neck, New York 11023, was a handwritten note as follows
“Stan - Enjoy"!, signed "Arnie". Along with the note is a
magazine entitled "Joe and his Uncle". The magazine is

printed by a company is Denmark called COQ. Inside the

 

APP. 0121
she tow an hb —

bom

Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 17 of 239 PagelD #: 5990

magazine there are many photographs of an adult male
engaged in sexually explicit conduct with a minor boy.

- 11. Since mailing the magazine "Joe and his
Uncle", Mr. Arnold Friedman, with a return address of 17
Picadilly Road, Great Neck, N.Y. 11023, has written on
three different occassions to the undercover inspector's
name and address. Those letters are postmarked August 18,
1986, October 22, 1986 and March 13, 1987. In each letter
Mr. Friedman requests that the magazine be mailed back to
him. Mr. Friedman also writes in each letter that once the

Magazine is returned, he has other similar materials he

would share.

12. A mail cover conducted under your affiant's
supervision in the month of July 1986 uncovered two items
addressed to Mr. Arnold Friedman of 17 Picadilly Road,
Great Neck, New York 11023, with a return address of the
Netherlands. Your affiant knows from experience that the
Netherlands is a major source of child pornography.

13. In October 1986 Mr. Arnold Friedman of 17
Picadilly Road, Great Neck, New York 11023 completed a
questionaire to join the Inspection Service's undercover
pen pal club for individuals interested in child |
pornography. This questionaire was returned to your
affiant acting in an undercover capacity. In answering the

questionaire Mr. Friedman stated that he prefers homemade

APP. 0122

Bagi
See
rd
ak a ee ee eh ete be 2 7

“" Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 18 of 239 PagelD #: 5991

photos, domestic (USA) and foreign magazines, domestic and
foreign films and professional and homemade videotapes of
hardcore sexual scences. He also stated that he spends
$200 per year on these sexual materials which he purchases
from an adult book store, by mail and from Europe. Mr.
Friedman answered the question of rating the material he
prefers by checking off the categories "Pre-Teen Sex -
Heterosexual", "“Pre-sex Homosexual, Teenage sex (13-16) -
Heterosexual, "Teenage Sex - (13-16) Homosexual" and
“Homosexual Sex". Regarding the material that he
purchases, Mr. Friedman states he is a collector.

14, On October 28, 1987 the Great Neck Post
Office confirmed to affiant that Mr. Arnold Friedman and
his family receive mail at 17 Picadilly Road, Great Neck, New
York 11023 and that they are the only recipients of mail at
that address. Your affiant has seen the building at 17
Picadilly Road, Great Neck, New York and observed that it
appears to be a single family residence.

15. On or about November 3, 1987, your affiant,
along with other Postal Inspectors, intends to make a
controlled delivery of an envelope containing the magazine
“Joe and his Uncle" and return it to Arnold Friedman at 17
Picadilly Road, Great Neck, New York 11023. Because the
mail will be on a true course to its ultimate destination,

I request that a search warrant for the Premises be issued

APP. 0123
——4- ee

Case 2:06:cv-03136-JS Docunient 41-8 Filed 01/28/21 Page 19 of 239.PagelD #; 5992 4

today with its execution contingent upon fulfillment of the
following procedure:

a) On or about November 3, 1987, I or

another Postal Inspector wearing a letter

carrier uniform will deliver the magazine

"Joe and his Uncle" to Mr. Friedman, 17 Picadilly

Road, Great Neck, New York 11023.

b) Delivery will be made only to Mr.
Friedman personally or to an adult willing
to accept delivery on his behalf. Every

effort will be made to make the delivery

to Mr, Friedman;

c) Upon delivery of the package, the
Postal Inspector making the delivery will
attempt to obtain a signed receipt from

the recipient acknowledging such deliverv;and

ad) After approximately fifteen (15) minutes,
fellow Postal Inspectors and I will execute

the search warrant.

16. As a result of my training and experience, I

have learned that the following characteristics are

APP. 0124
seen oe
tone a OA eee ete a ee oe Bw sates tee

-*- Case 2:06-cv-03136-JS Documént 41:8" Filed 01/28/21 Page 20 of 239 PagelD #: 5993

generally found to exist and to be true in cases involving

persons who buy, produce, trade, or sell child pornography.
a) Such persons receives sexuals gratifi-
cations and satisfaction from fantasy involving
the use of pictures or other photographic or art
mediums.
b) They collect sexually explicit materials
consisting of photographs, magazine, motion
pictures, video tapes, books and slides, which
they use for their own sexual gratification.
c) They rarely, if ever, dispose of their
sexually explicit materials, which are treated
as prize possessions.

- d) Such persons often correspond or meet with one
another to share information as a means of gaining
status, trust, acceptance, and psychological support.
e) They rarely, if ever, destroy correspondence
received from others, unless they are specifically
requested to do so,

f) Such persons cut pictures of children out

of magazines, newspapers, books, and other
publication which they use as means of fantasy
relationships. These "cut-outs" help to identify
the age and sexual preference of the person under

investigation,

APP. 0125
_ A ie OO
ee Ba 6

CASe 2:06-Cv-03136-JS Document 41-8 Filed 01/28/21 Page 21 of 239 PagelD #: 5994

“6 *.

g) They collect books, magazines, newspaper, and
other writing on the subject of sexual activities
with children. They maintain these as a way of
understanding their own feelings towards children,
or justifying those feelings and finding contenance
for their illicit behavior and desires. These
people rarely destroy these materials because of
the psychological support they provide.
h) Such persons often collect, read, copy or maintain
names, addresses, phone numbers, or lists of persons
who have advertised in publications that they have
similar sexual interests. These contacts are
maintained as a means of personal referral, exchange
and commercial profit. These names may be maintained
in the original publications, in phone or note books,
on personal computer disc or merely on scraps of paper.
i) Such persons often memorialize and preserve their
experiences and correspondence on personal computer
discs.
WHEREFORE, your affiant respectfully requests

that a Search Warrant issue authorizing your affiant or any

Postal Inspector, upon fulfillment of the conditions aaa

forth in paragraph 15 herein and with appropriate

assistance, to enter the PREMISES KNOWN AND DESCRIBED AS

THE SINGLE FAMILY, DETACHED DWELLING LOCATED AT 17

APP. 0126
Pare lS Oe ie

Case 2:06-cv-03136-JS: Docurnent’41-8 Filed 01/28/21 Page 22 of 239 PagelD #; 5995

.
.

10.

PICADILLY ROAD, GREAT NECK, N.Y. 11023 and therein search
for and seize photographs, magazines, books, videotapes and
other unusal depictions of children engaging in sexually
explicit conduct and letters, envelopes, files,
correspondence, noted, personal computer disc, the personal
computer needed to read the computer disks relating to the
distribution and receipt of child pornography through the
United States mail, all of which are being used in
connection with and are evidence of violations of Title 18,

United States Code, Sections 1461 and 2252,

SQ Wo Do mi—

E. McDERMOTT
rt 1 Inspector

Sworn to before me—this
3rd day of Nove , 1987

 

UNITED STATES MAGISTRATE
EASTERN DISTRICT OF NEW YORK

sss o1i27

APP.
ee ee

-- = -Cage ss Aaa- Gs SLA when Document A1-8 Filed 01/28/21. “Page 23 at 239 PagelD #: 5996

United States District Court

EASTERN DISTRICT OF NEW YORK

 

 

in the Matter of the Search of
(Neme, addreas of bite! Gescription of person of property 10 be searched)

PREMISES KNOWN AND DESCRIBED SEARCH WAR T
“AS 17 PICADILLY ROAD, CASE NUMBER:

GREAT NECK, NEW YORK 11023 g'7 S 1 9 9 5M

oaaste t by (AK

JOHN McDERMOTT on Authorized Officer of the United States

‘Postal Sérvice

 

JOHN McDERMOTT
Affiant

believe that [J on the person of or K] on the premises known a& (name, description and/or location)

Affidavit(s) having been made before me by who has reason tc

PREMISES KNOWN AND DESCRIBED AS 17 PICADILLY ROAD,
GREAT NECK, NEW YORK 11023

inthe ees District of NEW YORK
concealed a certain person or property, namely (describe the person or property)

photographs, magazines, books, videotapes and other unusal depictions of children
engaging in sexually explicit conduct and letters, envelopes, files, correspondence,
notes, personal computer discs and the personal camputer needed to read the comuter

disks relating to the distribution and receipt of child pornography through the
United States mail.

there is now

 

| am satisfied that the affidavit(s) and any recorded testimony establish probable cause to believe that the person
or property so described is now concealed on the person or premises above-described and establish grounds for
the issuance of this warrant.

Upon fulfillment of the conditions set forth e peeve for Search Warrant annexed
YOU ARE HEREBY COMMANDED to search on or before ees i3 +E re

Date

(not to exceed 10 days) the person or place named above for the person or property specified, serving this warrant
and making the search (in the daytime — 6:00 A.M. to 10:00 P.M.) (
reasenable-cause has-been-estabtished) and If the person or property be found there to seize same, leavi ng a copy

of this warrant and receipt for the person or property taken, and prepare a written inventory of the person of prop-
erty seized and promptly return this warrant to

 

 

as required by law. US. Judge o: Magiatrate
7
; \ f |
4- Oy 3.1947 {i XY\ Vay a Joya ste Kh as
Date and Time issued City and State ae

 

. G ; ne ”
= Jv KA .e) ' ate

Name and Titie of Judicial Officer Signature of Judicial Ofticer

. S S

 

!

APP. 0128
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 24 of 239 PagelD #: 5997

 
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 25 of 239 PagelD #: 5998

TAPE #97

Fran Galasso Tape 97

HIT THE GROUND RUNNING FILMS
"FRAN GALASSO/ANTHONY SQUEGLIA
INTERVIEW WITH FRAN GALASSO
CORRESPONDENT: UNIDENTIFIED

PRODUCER: ROGEN

(OFF-MIKE CONVERSATION)

QUESTION:
So anyway, thank you for sitting with us. I
think it basically-- (SOUND GOES OUT)

QUESTION:
So-- I wanna-- basically, I wanted to talk a
little bit about-- the same stuff we talked about
last time, which is just, you know, generally--
you have, I think, you know, a pretty good
recollection of the case and what your experience
was with it. And I would love to know, just from
your perspective, how it-- first came to your
attention, how-- you know, there was a moment
when this case was never a part of your life.

FRAN GALASSO:

Right. Right.

APP. 0129
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 26 of 239 PagelD #: 5999

TAPE #97 PG. 2

QUESTION:
And do you remember the day that it-- that it
became a part of your life?

FRAN GALASSO:
I do, yeah. I don't remember the date, but-- I
remember the incident. We were-- we were just
busy, working in the office. Was one of the
things that I-- I probably love best about the
job. Just when you think-- everything is going
to be dull, something gets dropped-- on your lap.
You know, and it turns out to be something bigger

than you ever-- than you ever thought.

What happened was one of the-- detectives from
the vice squad came in to see me on a-- on this
particular day. And he had a list. And-- what
had happened was the previous day he had been
asked to-- accompany the United States postal
inspectors-- on a search warrant in a raid and--
and-- and arrest that they were making on--
Arnold Freedman (PH)-- in-- up in-- in-- on

Piccadilly-- Road in Great Neck.

APP. O130
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 27 of 239 PagelD #: 6000

TAPE #97 PG. 3

And when they went in, that was a controlled
delivery-- receipt of child pornography. Which,
as you know, is against the law. And the postal
inspector had been communicating-- with Arnold on
and off for a period time. And they had-- he had
arranged to buy this particular-- or receive--
I'm not sure if it was for money or not-- piece

of child pornography.

And the postal inspector goes, and he's dressed
as a regular FedEx guy, or postal guy. And as
soon as you accept that delivery, you're under
arrest. And they went in that day with a search
warrant. And when they searched the house-- they
realized that the house-- the bottom half of the
house had been turned into a school. And it was

a computer school.

And one of the documents that the search warrant

authorized them to pick up was this list-- any--

any and all lists. And part of the list

APP. 0131
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 28 of 239 PagelD #: 6001

TAPE #97

PG. 4

contained a list of what they thought might be
students. They really weren't sure at that

particular time.

And they told us about this. And that's how the
case started. And we just basically said, "Well,
what do we have?" I don't know what we have. I
picked two detectives. I said, “Pick a name from
the list-- and go out and-- see what you can find
out. Let's-- let's talk to this person." Seemed
to be-- you know, I don't remember the kid's
name. But it seemed like it was a youngster's
(STATIC) name, like kind of a nickname.

(OFF-MIKE CONVERSATION)

QUESTION:
I think you were saying that-- you were saying,
"So what do we have here?"

FRAN GALASSO:
What do we have here? And I sent two detectives
out that-- that same evening to do an interview.
Pick a name and do an interview. And when they

came back-- they had really hit pay dirt.

APP. 0132
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 29 of 239 PagelD #: 6002

TAPE #97 PG. 5

It was almost as if this young,man was waiting
for them. He was a little boy about-- as I
remember, about ten or 11 years old. Had two
older brothers who had also been-- students in
the computer school at-- at a prior time. And--
this little boy was so-- angry about what was
going on. He didn't reveal everything in that

first interview.

But what he had done was-- at that point in time,
Elaine Freedman had been operating a daycare
center-- at the same premises earlier in the day,
before the computer school. And she had posted--
advertisements-- for that all over town, in
Supermarkets and different stores. He had gone
around town ripping down all of these
advertisements, because he didn't want any

children in that house.

When they went to speak with him, he gave the

detectives those advertisements. And that was--

APP. 0133
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 30 of 239 PagelD #: 6003

TAPE #97

PG. 6

that was their introduction-- to the case. And

they were able to talk to him about why.

And he didn't say very much about-- sexual abuse,
other-- we gave them enough hints. He told them
that he had been touched at that point.

(OFF-MIKE CONVERSATION)

QUESTION:
So kids had taken down these--

MALE VOICE:
This little boy had taken down those posters and
advertisements and sheets. He gave them to the
two detectives. And he explained to them-- aside
from the touch-- the inappropriate touching--
that how it had happened was, when he first
started going to computer school-- Arnold would

sit with him for long periods of time.

And then he'd say something like-- "You know
what? Would you go out to my car? In the back
seat there are some books I want you to get."

And he'd go out, he'd get the books, (DOG BARK)

APP. 0134
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 31 of 239 PagelD #: 6004

TAPE #97

PG. 7

bring them back. And they'd always be

pornography, some form of pornography.

It started with adult pornography, and it
gradually worked its way up to kiddy porn. Now
all kids are interesting in seeing things like
this. Kids just are at that particular age. But
what that does is that makes them very complicit
in the whole thing. And instead of viewing
themselves as victims, they now see themselves as

doing something wrong.

Because they know they're not supposed to be--
looking at something like this. They know if--
if their parents were to find out, maybe they'd
get yelled at or told, "You know, you-- you
should know better." So it-- it's a way of
keeping them silent. And it's a way of sort of
initiating them into the whole-- process. That

was an important first step.

And what this little boy was able to do was to

APP. 6135
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 32 of 239 PagelD #: 6005

TAPE #97

PG. 8

identify, then, other children who were in not
only his computer class, but many other computer
classes. And it was at that point that we were
able to learn that these were classes that went
on, literally, every day of the week, and
Saturday, went on during special sessions,

during-- school vacations in the summers.

And we were able to put together-- a master list-
- of the students and their addresses. And we
went to next day to-- you know, to my boss. I
went to my boss and inspector, sat down with him,
told him what I thought-- we had. And-- probably

were gonna have a big case.

We got some extra people assigned to the squad.
Because basically, it was a small sq-- squad. We
had-- couple a people come over from-- vice who
were experts in film. And-- vice and
pornography. We had people who were specially
trained come over from Juvenile Aid Bureau to

help us with that. (DOG BARK)

APP. O136
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 33 of 239 PagelD #: 6006

TAPE #97 PG. 9

And we drew a big map of the whole village of
Great Neck and King's Point, and the areas where
these-- where these kids lived. Mapped it out,
sectioned it off. Divided everybody into teams,
and started sending-- detectives out to do

interviews. That's how it began.

It started about-- some time in October. And the
arrests were actually made the day before
Thanksgiving-- Thanksgiving Eve.

QUESTION:
Now the-- the-- the federal investigation, when
the postal inspectors went in and they raided the
house, that was in-- f-- that was in November. I
think that was around November third.

FRAN GALASSO:
Okay. I was gonna-- I was gonna say either late
October, early November, right. So in that
period of time, we did all that work of

interviewing.

APP. 0137
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 34 of 239 PagelD #: 6007

TAPE #97 PG. 10

QUESTION:
And how much time was there between the time
that-- you knew of the-- that-- between the time
that the f-- the postal inspector raided the
house and the time that you went in for the
second-- raid?

FRAN GALASSO:

Well, it would have been less than a month,
because we did that the day before Thanksgiving.

QUESTION:
And why did it-- why was it on the day before
Thanksgiving?

FRAN GALASSO:
Well, I don't think we picked the day before
Thanksgiving. That wasn't a deliberate thing.
We had to wait until we had-- basically enough
evidence-- both in-- in terms of statements from
children. And it takes-- it takes a while to get

these statements.

First of all-- sometimes you're dealing with very

reluctant parents. They get-- rightly, very

APP. 0138
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 35 of 239 PagelD #: 6008

TAPE #97

PG. 11

hysterical when they realize what-- what their

child may have been a victim of.

So the first thing you have to do is develop some
sort of a rapport and a trust with the-- with the
parent before you even-- talk to the kid. So
that-- that's the first step. There was other
evidence that had to be-- discovered. Some of
these kids had been given-- pornographic computer
disks by Arnold and Jessie. We were able to

recover that.

So basically, it was a-- it was a period of time
of-- getting statements, getting enough good
witnesses so that we felt we had-- the genesis
for a really good case. And getting enough to
get a search warrant and go in and hit the-- and
hou-- hit the house a second time to see what we
would find. And then make the arrest that same

day. That's basically-- what happened.

And also, the-- the parents were becoming--

APP. 0139
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 36 of 239 PagelD #: 6009

TAPE #97

PG. 12

impatient. They wanted something done
immediately. We couldn't do it immediately. We

had to wait.

We had many meetings with them where we-- we
explain, "Look, you know, we-- we understand your
feelings. But you can't go marching over there."
That was their plan. They wanted to go marching
over, break down the door themselves and-- accost
this guy. “What have you been doing? What have

you been involved in?"

And you-- you-- you can understand it. I mean
they were-~- they were absolutely destroyed over
this. But-- you had to keep working with them
and telling them, "Look, we wanna do this the
right way so that when we make these arrests,
when we go in and we do the search warrant, we're
gonna have good evidence, we're gonna have good
statements, we wanna get a conviction on this
case. Want these people to go away for a long--

long period of time."

APP. 0140
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 37 of 239 PagelD #: 6010

TAPE #97 PG. 13

QUESTION:
Sure. And that was for their own good,
obviously.

FRAN GALASSO:
It was for their own good. So basically, we were
ready to do that. I believe we went in two
o'clock in the afternoon the day before
Thanksgiving. That's how it worked.

QUESTION:
And then tell me what that was like. How did
that-- how did that transpire? The-- going in?

FRAN GALASSO:

Well, we had-- we had teams-- we had teams of--
of detectives. I don't recall now exactly how
many that we had. We had good-- I'd say we had
eight-- at least eight to 12 detectives going in

that day.

We rang the doorbell. As soon as he realized who
it was-- he wasn't gonna let us in. So one of
the detectives broke the door down. Because we

were-- we had a "no knock" warrant. We were

APP. o141
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 38 of 239 PagelD #: 6011

TAPE #97

PG. 14

afraid of-- destruction of evidence. And we went
in, and-- we started looking around.

(BREAK IN TAPE)

(OFF-MIKE CONVERSATION)

QUESTION:
So you had a "no knock" warrant.

FRAN GALASSO:
We had "no wock (PH)-- knock" search warrant.
And we went into the premises at that point.
Arnold was by himself. His wife was out--
shopping or whatever she was doing. None of the
older children were home. None of the children

were home.

And we systematically started going through the
house, looking for the items that we were
authorized to look for, pictures, pornography,
that sort of thing-- is-- is basically-- lists of
students, records that might have been kept. At
some point Elaine did come home-- and was

extremely uncooperative.

APP. 0142
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 39 of 239 PagelD #: 6012

TAPE #97

PG. 15

As a matter of fact, she tried to-- throw a punch
at me, so she wound up getting arrested-- for an
attempted assault that particular day. There
were literally-- foot high stacks of pornography-

- in-- in plain view-- all around the house.

She claimed that she didn't see anything like
that. But they were all around for anybody-- to
see. The computer classes had taken place on the
lower level of the house. It was a high ranch
kind of a design. So you'd go down about three
or four steps, and there was a-- a fairly large--
probably in anybody else's house-- family room
set up with-- (CLEARS THROAT) maybe-- 14, 16
computer stations. And that's where the kids

were sit.

There were also-- there was also quite a lot of
pornography on that level of the house. We were
able to recover that. We were able to recover--
a lot of manuals. Basically-- they were teaching

manuals, how to seduce-- young boys-- basically.

APP. 0143
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 40 of 239 PagelD #: 6013

TAPE #97

PG. 16

That'"s-- that's exactly what they were titled,

How To Seduce Boys, How To-- How To Seduce

 

Children.

We req-- we recovered some naked pictures of--
boys. But the-- (BACKGROUND NOISE) tops of the
heads were always cut off. So we-- we weren't
able to identify any of those kids. We walked
out with-- all of the confiscated-- all of the
computers, all the equipment.

(OFF-MIKE CONVERSATION)

FRAN GALASSO:
What we found-- we found-- we found matching
disks-- and games to the games that Arnold had
given the children. Okay, basically, they were--
Masturbation games, where-- a penis would appear-
- as part of a game, sort of like a Nintendo

game. And you could masturbate.

The idea was to get a s-- certain number of

points before you reached an orgasm. These were

the games that were being given to seven, eight,

APP. 0144
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 41 of 239 PagelD #: 6014

TAPE #97

PG. 17

nine, ten year old kids. There were also a
number of games and-- computer disks-- that-- in
cartoon form, now, so that it would be more
appealing to kids-- pictured relations between--

homosexuals, or even heterosexuals.

The purpose, if you were to go talk to somebody
who's a real expert in the field of pedophilia,
they would tell you that this, again, is a way
of-- getting the kids accustomed to dealing with
this kind of material, making them complicit so
that if-- (DOG BARK) anybody finds out, they're
guilty, or they're made to feel very guilty as--
as part of it. So it makes it less likely that

they'll-- they'll tell anybody.

And this is what the pedophile-- this is what the
abuser tells the kids. (DOG BARK) And-- to a
child, this is what they told us. “Well, Arnold
and Jessie would tell us that if we told
somebody-- first of all, our parents (DOG BARK)

wouldn't believe us." Because Arnold Friedman

APP. 0145
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 42 of 239 PagelD #: 6015

TAPE #97

PG. 18

was an award winning-- (DOG BARK) teacher. He
was-- all over the house also that day were--
plaques and-- (DOG BARK) newspaper articles

written about him.

He had been-- given an award, “Computer Teacher
of the Year." He also taught piano. He played
in a band. He was-- he was fairly well known in
the-- in the area. It's very hard for people to
accept-- him as a-- as a pedophile at that

particular time. Okay?

So first the kids are told, "They won't believe
you. Because people will believe me. But look
at what you've done. You're not supposed to be
looking at these games. You're not supposed to
be playing with things like this. You're not
supposed to be doing the same things I'm doing to
you, you're doing to your friends." Because he
would encourage-- they would encourage, and
sometimes-- force the children to abuse one

another. (DOG BARK)

APP. 0146
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 43 of 239 PagelD #: 6016

TAPE #97 PG. 19

They had games that they would play. One of the
games was "hide the M&M's." They would hide the
M&M's in each other's-- underwear. And then-- be
forced to eat it out of the underwear, with the
underwear and eat it out. They were forced to--
sometimes either Jessie or his father would give
the children bubble gum. And they-- and Jessie
or his father would ejaculate into the gar--
into-- bubble gum and the kids would chew on the

gum.

They would-- they were-- they were encouraged to
perform acts of-- oral sodomy-- with each other.
And all the while that this was going on, they
were taped. They were videotaped.
Unfortunately, we were not able to recover those
videotapes. I-- (DOG BARK) believe that they
were removed between the first and the second--
search warrant. And we were not-- we were never

able to find out what happened-- to them.

APP. 0147
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 44 of 239 PagelD #: 6017

TAPE #97

PG. 20

So another threat was-- “I have you doing all of
this-- on tape. And if anything happens to me,
if I get arrested, then these tapes are going to
Channel 12 News. And you're all going to be on
tape. And alli of your friends at school, and
your teachers, and everybody you know is gonna

see you and see what you-- did."

And if that didn't work, for good measure, they
were also told-- "If you tell-- I'll come to your
house in the middle of the night, and I'll kidnap
your baby sister, or I'll kill your parents." I
mean it-- to-- to kids who were eight and nine
and 11 and 12, these are very credible threats.
You know, they believe all of this. And why

shouldn't they?

I mean here's the-- here are these people have
this incredible amount of control over them--
over this long period of time. And-- and many of
them felt-- wrongly, but they still felt-- that

they couldn't go to their parents. Why? Well--

APP. 0148
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 45 of 239 PagelD #: 6018

TAPE #97

PG. 21

well, we asked them that.

We said, "Why didn't you, despite all of this--
why did you keep going to computer class every
week?" "Well, because my parents made me. They
didn't think it was a good idea for me to just
start something and quit." Which is something
all of us say (CHUCKLE) to our kids, right? "You
wanna take piano lessons? That's great. But
lemme tell you, you are going to do it for six
months until you decide whether you like it. You

can't just do it for two weeks and quit."

So-- they misunderstood the parent's motive in
that. And they-- they truly believed it meant
that they couldn't go to their parents. And
Arnold would use that. "They-- aren't your
parents sending you here every week? That's
because they-- they know I'm a wonderful person
and I'm a good teacher. They'll never believe
you. You'll be in more trouble. You'll be

arrested. You'll be-- ." threat-- that you could

APP. o149
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 46 of 239 PagelD #: 6019

TAPE #97

PG. 22

imagine.

We didn't have children telling us that-- that
Arnold had slapped them around. But quite a
number of the kids-- reported incidents of being
slapped and having their hair pulled-- or their
arms twisted by Jessie. He was, by far, the more

violent one.

But anyway, to get back to that particular day,
I'm-- just to give you a little background on it.
At some point in time, David Friedman came. It
was rather-- kind of-- kind of a-- a couple of
hours later. And he was surprised-- by the
whole-- the whole thing, the whole scene of what
had been going on. By this time, there were--
there was just about every news organization you
could-- you could name had-- had arrived on the
scene. Because, of course, they all listen to
the police radios. And they-- they (CHUCKLE)
know when something big is going down. They were

all there.

APP. Oo1so0
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 47 of 239 PagelD #: 6020

TAPE #97 PG. 23

And he came in. He had a duffel bag. And-- he
kept trying to come into the house. And I kept
telling him that he couldn't, that he had to
leave, he wasn't-- wasn't allowed while we were
searching. And finally he-- he came in for the
last time. He bent down. I really thought he
had a weapon in the duffel bag. Everybody kind
of-- you know, reached for a-- a gun at one

point.

He came out. And what he came out with was a
pair of Fruit of the Loom underwear. White Fruit
of the Loom. And he put it on his head. And he
started prancing around in front of all of the
television cameras and all of the-- detectives,
flailing his arms in the air, saying, “Look at
me! Look at me! I'm an asshole! I'm an

asshole!"

And at that point, we just told him, “Look,

either leave or you're under arrest." And he

APP. o151
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 48 of 239 PagelD #: 6021

TAPE #97

PG. 24

left, and-- that was the end of him for the day--

pretty much.

But that's-- that's the story of that day. Of
course Arnold was taken into custody and--
(BACKGROUND NOISE) and arrested. Jessie-- was
taken into custody-- and arrested. He came home
at some point. And-- they were both-- fairly
quiet. It was Elaine that was the boisterous
one. She was taken out and she was arrested. So
basically, the whole family, except for-- David
and-- and-- and one older brother--

QUESTION:
Seth.

FRAN GALASSO:
-- Seth, right. They were not arrested.

QUESTION:
Yeah.

FRAN GALASSO:
That day. And that-- that was it for that day.

(AIRPLANE IN BACKGROUND)

APP. 0152
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 49 of 239 PagelD #: 6022

TAPE #97 PG. 25

QUESTION:
What was your interpretation of--

(OFF-MIKE CONVERSATION)

FRAN GALASSO:
Well, it-- the other items that we were looking
for-- obviously, any-- any kind of an item that
had a sexual orientation, any kind of a sexual
aide-- whatsoever. We also had reason to
believe, from some of the children, that drugs
may have been involved. So we also had
authorization to search for anything drug
related. We were able to find--

(BREAK IN TAPE)

(OFF-MIKE CONVERSATION)

QUESTION:
Oh, so in your sear-- you were saying you-- that
you-- you found some-- drug related--

FRAN GALASSO:
We found-- we found-- other than the-- the-- the
obvious things that I've talked to you about,
the-- the videos, and the-- videos in terms of

the (DOG BARK) pornographic videos, not the

APP. Oo153
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 50 of 239 PagelD #: 6023

TAPE #97

PG. 26

videos involving the children, the computer games
that were pornographic in nature-- photographs,
but always with the heads cut off. Lists,
obviously, of-- kids who had been enrolled in
these computer classes, right down to-- you know,
money lists, also. How my-- how many had paid,

how many owed.

We were able to find child sized dildos and
sexual aides. We did find a hypodermic needle.
That wa-- that was there. That was basically it
for drugs. We-- we weren't able to recover any
drugs. But there-- and-- and-- it was just the
enormous amount. I think the most overwhelming
thing was the enormous amount of child
pornography.

QUESTION:
And where was that?

FRAN GALASSO:
That was the biggest thing.

QUESTION:

Where did you-- where-- was that something-- if I

APP. Oo1s54
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 51 of 239 PagelD #: 6024

TAPE #97 PG. 27

went in the house, would I have had to search for
two hours to find that?

FRAN GALASSO:
No. You would just have to walk into the living
room, and it'd be piled around the piano, which
was-- you know, in there, just as if you were in
my house here, you'd see it piled up. And-- if
you pi-- if you just-- looked at it, you'd see
the pictures on the front, you'd realize, "Gee--
I don't subscribe to this. You know, it's kind

of an odd-- (LAUGHTER) odd thing-- (COUGH)

(CLEARS THROAT) to subscribe to." (CLEARS
THROAT)

QUESTION:
Yeah.

FRAN GALASSO:
And then of course to-- to be told that-- by the
woman who's the-- who's the-- you know, the
person that lives in the house, the wife of this
fellow, that-- she was unaware of-- of this.

(DOG BARK) And some of it was behind a couch.

APP. 0155
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 52 of 239 PagelD #: 6025

TAPE #97

PG. 28

But you'd have to be somebody who never moved the
couch, never cleaned. I mean it was not-- it
wasn't hidden behind the couch. I think they
were running out of space. You know, so there

was-- (CHUCKLE) it was just piled up.

That she didn't know about it, that she never saw
these things-- that she never looked or opened
any of these books-- is-- crazy. At some point
in time-- of course everybody's allowed their
phone call to an attorney. And-- these people

were, as well.

An attorney-- (CLEARS THROAT) showed up. I
happen to know the attorney. I had-- worked with
him-- before when he was a-~ an assistant D.A..
And he wasn't really-- interesting in this kind
of a case. He was there to see that their rights
hadn't been violated that day. And-- then he--
he dropped the case. He passed it off to
somebody else. It wasn't something he wanted to

do.

APP. O156
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 53 of 239 PagelD #: 6026

TAPE #97 PG. 29

And-- some months-- after this was all over-- I
saw him at a dinner. And-- we talked a little
bit. And he said to me-- "When I heard-- Elaine
say that-- she didn't know any of this existed,”

he said, "I thought of my own wife."

He said, "I'm married 35 years. My wife knows
every sock that's-- that's in my drawer."
(CHUCKLE) He said, "I knew-- what we were dealing

with." He-- he was overwhelmed-- by it.

She claimed-- you know, “What-- what are they
arrested for? What are they being arrested for?"
And we read the charges, one of which was sodomy.
And she said, “Sodomy? What's sodomy?" She
pretended not to know it. "Is that something you
put under your hat?" That was her remark. "Is
that something you put under your hat?"

QUESTION:
Now that night, obviously, was-- pretty dramatic

for the family. How did you feel-- what did you

APP. O157
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 54 of 239 PagelD #: 6027

TAPE #97

PG. 30

learn about the family-- seeing how they reacted
to that kind of situation? I mean just-- it's
obviously a high pressure situation.

FRAN GALASSO:
Right.

QUESTION:
And the family didn't seem to pull together--
very well.

FRAN GALASSO:
No. There was also an additional incident
involving the other son that night, Seth. We
believe that it involved him. We have every
reason to believe. What had happened is he had--
he had-- come home, I believe. He had seen what
was going on. And he left. You know, he was--
he was the quiet one. He kinda left, unlike

David.

We got a report later on that evening-- froma
store owner-- owner of a-- a fancy woman's shop
in Great Neck. And-- we went to interview her--

or sent somebody to interview her. And the--

APP. o1s5¢e
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 55 of 239 PagelD #: 6028

TAPE #97

PG. 31

report was-- it was a glass-fronted store.

And-- she identified Seth from a photograph.
And-- said that-- he had come and exposed himself
in the-- in the window of the store-- after he
had left the house that evening. But she
wouldn't press charges when she found out. She
realized-- by that time, it was all over the
radio. And she was very leery about getting
involved or having her name become involved. So
she backed out of-- pressing charges at that

point. So I'm telling what her story was. Okay.

You could see that this wasn't exactly-- Fred
McMurray in “My Three Sons," right? It's a-- I
was-- struck as this being a very dysfunctional
(CHUCKLE) family, obviously. And would have to--

you would have to wonder-- wouldn't you?

What kind of a family situation-- you would have

that could produce-- this kind of-- crime--

involving this number of children? Involving the

APP. 0159
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 56 of 239 PagelD #: 6029

TAPE #97

PG. 32

kinds of pornography that were found in the house
in full view of everybody? What-- what might it
be like to grow up in a household like this? I
don't know. I can't-- even imagine-- what it

would be.

But-- as time went on, we got-- we got some hints
about that from-- talking to people who are

experts in that field. Because the investigation
didn't end at that point. That really was-- the

arrest-- and the search of the house.

And then we went on. (CLEARS THROAT) Because we
had litera-- literally at that point, dozens more
interviews to do. (DOG BARK) And as we went on,
charges were-- were added. New indictments were
brought. More children were brought into the
grand jury-- to testify, (DOG BARK) became also
part of the case. (DOG BARK)

QUESTION:
And what kinds of things-- did you participate in

a bunch of the interviews yourself? (DOG BARK)

APP. O160
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 57 of 239 PagelD #: 6030

TAPE #97 PG. 33

FRAN GALASSO:
I in-- I did in some of them. I-- I-- tried not
to do too many of them, because time-- that's not
really what my job was. I spent an awful lot of
mieeaoadeers with the parents and-- trying to
advise them as best as I could-- about getting
some help for their kids (DOG BARK) and where
they could turn to, and doing a lot of hand

holding with them, a lot of meetings.

They eventually formed little parents' groups.
And they met quite frequently-- after the arrests
were made. (BACKGROUND NOISE) And then-- I think
they were a great support to one another in terms
of proceeding through the whole criminal justice-
- system. Dida lot of meeting with school
officials in Great Neck. (DOG BARK) That sort
of thing.

QUESTION:
Yeah, that must have been very challenging for
them. Did-- so the first-- child that was

interviewed (DOG BARK) was interviewed by who?

APP. o161
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 58 of 239 PagelD #: 6031

TAPE #97 PG. 34

FRAN GALASSO:
By Detective Hatch and Detective Jones.

QUESTION:
And-- the-- and-- and-- for you personally,
because obviously, you had to make your own
determination at some point-- at what moment
would you say you knew-- (NOISE) “Alright, this--
you know, worse than we thought," or, "It's--
you know, what we-- this is-- you know-- what we
didn't wanna hear," or something like that? What
moment did you know something was really up?
(DOG BARK)

FRAN GALASSO:
Oh, I knew when those detectives came back and
told me what I related to you. I knew that this
was gonna be more than one kid. You know, it--
it very much sounded like a whole lot of the
training that we had been put through as
detectives, is that-- what to look for in these
kinds of cases. I remember--

QUESTION:

Tell me about-- tell me about the training.

APP. 0162
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 59 of 239 PagelD #: 6032

TAPE #97 PG. 35

FRAN GALASSO:
Well, we basically went over to New York-- we did
a lot of training at the New York City-- Academy
and John Jay Academy. Also did some training
with-- Roy Hazelwood (PH) was a profiler for the
FBI, and an expert in criminal profiling and--

and this kind of behavior.

Worked with-- (DOG BARK) some of the lead
Supervisors and detectives from the New York City
Sex Crimes Squads. We did a lot of the training.
And the training is a continuous kind of thing.
But when you first go into a squad like this,
you-- you go to school for a couple weeks solid--

to give you some sort of an overview.

Because for an awful lot of people-- and I know--
I had a little bit of a background because I came
from the court system, and I came from Juvenile
Aid Bureau. So I was used to seeing sex abuse--
not on this scale-- much more-- an intra-familial

kind of-- abuse, step-fathers, and people living

APP. 0163
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 60 of 239 PagelD #: 6033

TAPE #97

PG. 36

in (CLEARS THROAT) the house.

So you get a good grounding in-- in what's
involved with a pedophile. And you get a lot--
and you get to see a lot of cases of serial
pedophiles. And-- believe me when I tell you
that if you've seen one operate, you pretty much
have seen the-- how they operate. And you-- you
know that they're not going to stop with one

child.

So I knew that we had-- we probably had a-- a
fairly big-- case on our hands. And-- we just
had to do decide how we could proceed. You
always wanna be very careful about how you--
proceed. Because the one thing-- that you worry
about-- I know I worried about it all the time--
is-- just charging somebody with this kind of a

crime is enough to ruin their lives.

So you wanna make sure-- that you have enough

evidence-- and that you're convinced-- that

APP. o164
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 61 of 239 PagelD #: 6034

TAPE #97 PG. 37

you're making a good charge.

QUESTION:
Right. And-- what were the steps that you went
through to satisfy your own standard-- to know
for your own s-- s-- you know, for yourself?

FRAN GALASSO:

We wanted to make sure-- well, we-- we were lucky
in that we were able to re-- recover so much
physical evidence. And that so much of the
evidence matched what the kids had. So we had

that. We had the pornography that was there.

We had the kids detailing to us, and basically
telling us, “Look, I was in Tuesday afternoon's
class. We met from three to four o'clock. Also
in my class was-- Johnny and Joey and Adam and
this one and that one. And here's what--
happened to each of them." We had that recorded

in statements.

Now when you begin an investigation like this,

you wanna keep your witnesses separate. Okay?

APP. o165
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 62 of 239 PagelD #: 6035

TAPE #97

PG. 38

So in the initial pha--

(BREAK IN TAPE)

(OFF-MIKE CONVERSATION)

FRAN GALASSO:
Well certainly after that first night, I wasn't
ready to go out and make an arrest. You wanna
make-- make sure you have more than that. You

wanna see how many victims potentially you have.

As the case progressed, we put these teams
together, we knew we had many. And we did it--
quickly enough so that we were able to
corroborate. If Johnny told us such and such had
happened to Joey, Joey and Adam and-- A, B, C, D-
~ the kids corroborated one another.

QUESTION:
You were saying a minute ago that you-- that one
of the things you wanna do (UNINTEL) not putting
the kids together, or--

FRAN GALASSO:
Keep them apart-- as much as possible. And

amazingly-- although the parents started to talk

APP. O166
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 63 of 239 PagelD #: 6036

TAPE #97

PG. 39

to one another-- the kids would not talk to the
parents. Did not want-- even after they revealed
what they had to reveal to the detectives, they
frequently wouldn't say very much to their
parents, nor would they say very much initially

to their therapists.

They didn't talk to each other about it. I don't

know if they ever really did. Because we'd ask

them that frequently. "Did you talk to so and
so?" "No." "Why?" "I don’t know." You know
how kids get. “I don't know." I think it was a

source-- you know, embarrassment, and--

(OVERTALK)

FRAN GALASSO:
--. Awkwardness. And also (BACKGROUND NOISE),
never quite (DOG BARK) being sure, you know, if--
if Arnold and Jessie would come back and get
them. Because after all, they made bail, they
were out.

QUESTION:

Right.

APP. 0167
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 64 of 239 PagelD #: 6037
TAPE #97 PG. 40

FRAN GALASSO:

They-- they were around. They could see them.
. QUESTION:

Other rules or instructions that you gave your
detectives saying, “You're going out and getting
these statements." You know, were there-- were
there procedures that you-- that you were trained
in following? And what-- what were those kinds
of--

FRAN GALASSO:
Well, it-- not only are there procedures you--
you're trained in following, which is, A, you
don't ask any leading cl-- a question. You don't
give the kid the answer. You-- you wanna hear
the whole story from start to finish from-- from

the child.

We decided early on, because the-- the parents
were such an important part of this, that we
would talk first only to parents. And we spent a

lot of time doing that.

APP. o16se
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 65 of 239 PagelD #: 6038

TAPE #97

PG. 41

So that we could win their confidence and-- and
make them feel that we were really people-- who
had their-- not only because we wanted to make an
arrest, but we-- we truly did have their kids'
best interest in-- at-- at heart. We-- we really
did realize-- the emotional problems that kids
like this can have down the road. So we wanted
to see if we could work with them in-- in doing

that.

So we would work with the parents-- first. Get
their par-- permission. Obviously, no child was
(DOG BARK) ever interviewed without their
parents' permission. And we would-- we would go
from there. So all of these interviews were
always done in the evening-- which-- which also--

also created a problem for us.

You know, you were going (DOG BARK) after dinner.
Get a couple of hours in. Oftentimes, you'd have
to go back two, three, four times. Because the

kids would tell you piece of the story and then

APP. o169
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 66 of 239 PagelD #: 6039

TAPE #97

PG. 42

say-- you'd say, "Do you have more?" "“Yes."
"Will you tell me if I come back again?" "Okay."
QUESTION:
Right, so they wanted to do it pieces. Yeah.
FRAN GALASSO:
They had to do it in piece. It was almost too
much-- you know, for them. And again, you just
really let them tell the story. You don't-- you
know, you might ask, "Well, how 'bout-- Johnny?
He was in your class. Did you see-- anything
happen to him. Not-- not, “Isn't it true that
Arnold touched Johnny." You don't do that. You

know, you let the kid-- tell the story.

But aside from those safeguards, I mean I had
people looking at me, also. You know, I had to
report every day to-- my inspector and show him
the statements. And he had to report every day
to the chief of detectives. And I frequently had
to report to the chief of detectives, and
frequently, to the commissioner of police.

Because these are-- such high profile cases. And

APP. 0170
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 67 of 239 PagelD #: 6040

TAPE #97

PG. 43

everybody wants to be very, very careful.

And of course-- the whole time you also have a--
the assistant district attorneys-- who, in
effect, acts as another level of supervisor.

QUESTION:
Now-- when you go to the-- when you go to a
parent with this kind of thing-- (BACKGROUND
NOISE) how would you approach the parent--
(BACKGROUND NOISE) to-- to-~ you know, in-- in a
way that wouldn't just completely freak the
parent out, but would still--

(OFF-MIKE CONVERSATION)

QUESTION:
When you go to a parent with something like this,
you know-- how did you know? You needed to
obviously go to a couple of kids first, (DOG
BARK) (UNINTEL) have something to tell the
parents. Cuz otherwise, you go to the parents
and say, “Well, we suspect this, but we don't
know." How did you deal with the parent side of

it? (DOG BARK)

APP. O1L71
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 68 of 239 PagelD #: 6041

TAPE #97 PG. 44

FRAN GALASSO:
Well, I can't tell you exactly how they dealt--
. how detectives Hatch and Jones dealt with the
first-- parent. They were home. They-- I
believe what they said was that they were
investigating the computer school. And they
weren't quite sure-- what it was about at that

point. Okay?

Parents gave permission. And then they were--
the parents were informed-- what had developed.
With that-- for instance, with that first case--
(DOG BARK) both parents were attorneys, as I
remember. They shut us down completely. Allowed

no interviews with the-- with the older boys.

I went on the first initial (DOG BARK) interviews
with a couple of my detectives. And-- we
explained. We sat down with the parents-- and
told them. At that point in time, there also had
appeared a couple of small newspaper articles

about the postal delivery-- about the arrest for

APP. 0172
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 69 of 239 PagelD #: 6042

TAPE #97

PG. 45

the receipt of pornography.

QUESTION:
Right.

FRAN GALASSO:
So that had spread around a little bit.

QUESTION:
Small town.

FRAN GALASSO:
Small town. People-- lotta people knew about it.
Parents were very upset. Obviously. Very upsets
to hear that there was actual abuse going on, and
that their child might be a-- a victim. And what
we'd say is, "Well, I don't know. But-- you
know, we'd like to talk to them. We'd like to
find out. We'll tell you everything-- that they-
- that they say. And if there's a problem, you

know, you wanna get them some help."

And we would also tell-- the children. One of
the biggest things we would do is tell the
children, “We're gonna sit down, you and I,

together now. And we're gonna-- we're gonna tell

APP. O173
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 70 of 239 PagelD #: 6043

TAPE #97

PG. 46

Mom and Dad what happened. Because Mom and Dad
need to be able to get you some help. You're not
gonna be in trouble with them. They're not going

to be angry.”

And we-- we would explain this part of it with
the parents, too. How these kids were seduced.
The fear that was used to keep them-- in this

system. And that-- that had to be the worst--

part of it.

These kids were under-- enormous-- s-- you know,
just enormous stress living under this, and being
afraid all the time that somebody was going to
find out. We--

QUESTION:

What were some of the manifestations of that kind

of stress that the kids were under? FRAN
GALASSO:
Well, we had one boy who was about-- (SIGH) 11 or

12 years old-- who began to lose all his hair.

And his parents didn't know why. (BACKGROUND

APP. O174
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 71 of 239 PagelD #: 6044

TAPE #97

PG. 47

NOISE) You know, they brought him to a doctor.
They-- they (DOG BARK) tested him for everything.
(DOG BARK) And they couldn't figure out why this
kid (DOG BARK), at 12 years old, was losing his
hair. (DOG BARK) And he wasn't pulling it out.

His hair was falling out.

We had numerous (DOG BARK) kids who had-- changes
in their grades (DOG BARK) at school, which is a-
- typical symptom, you know, that-- that-- social
workers will tell you to look for. Kids who
have-- (DOG BARK) were A students, all of sudden
(DOG BARK) their-- their grades are dropping.

(DOG BARK)

We had kids who reverted back to soiling their--
their underwear, having bathroom accidents. That
sort of thing.

QUESTION:
Yeah.

FRAN GALASSO:

A lot of that.

APP. O175
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 72 of 239 PagelD #: 6045

TAPE #97 PG. 48

QUESTION:
Wasn't there one-- I think there was one kid who-
- reported having-- blood in his underwear,
something like that.

FRAN GALASSO:
Yes.

QUESTION:
Tell me about that one.

FRAN GALASSO:

)

That little boy-- he was the-- he was one of the
youngest kids. He was seven years old. And he
was forced into anal sodomy. So he had blood in

his-- in his underwear. He was afraid to tell

his mother and father.

So he-- took the underwear-- he told us he hid
it. And we-- he couldn't remember where he put
it, and whether he'd put it in the garbage. (DOG
BARK) It was never found. His-- his mother, I

don't think, found it.

And-- (DOG BARK) he told his dog. He told his

APP. O176
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 73 of 239 PagelD #: 6046

TAPE #97

PG. 49

dog, Hershey, (DOG BARK) what was-- what was
happening. Because that was the only one he
could talk to. (DOG BARK) Before he talked to

the-- the detectives in the case.

So these-- you know, you have real-- I mean
you're a parent, I'm a parent. You have to-- put
yourself in-- in the-- shoes of these parents--
to-- to even imagine how you would feel-- knowing
that-- you-- every week are bringing your kid--

voluntarily to this kind of an environment.

And maybe even your kid is one of the ones who
said, “You know what, Dad? I don't wanna come
here." “Oh no, you can't quit. You gotta--
finish it out." Think of how you would feel when
you find out what was really going on there. I
mean the guilt must be-- just-- you know,

unimaginable.

I mean I-- I just can't tell you how bad you end

up feeling for the parents as well as the kids.

APP. O177
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 74 of 239 PagelD #: 6047

TAPE #97

PG. 50

You know.

QUESTION:
Did-- the first kid that you went to, the parents
were law-- the-- that kid's parents were lawyers?
How did you get-- penetrate the parents to get
the first statement out of the little kid?

FRAN GALASSO:
You would really have to be talking to either
Detective Hatch or Detective Jones.

QUESTION:
Yeah.

FRAN GALASSO:
I mean I-- I think part of it was that the
parents weren't sure what they were there for.
They weren't-- sure whether this guy had been
involved in some sort of a fraud, where there
was-- there could have been a health violation.

I mean it could have been a-- a number of things.

They allowed the interview. And then when they

found out what it was, they-- they just felt that

they-- they didn't want their kid testifying in

APP. o17s
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 75 of 239 PagelD #: 6048

TAPE #97

PG. Sl

court. They didn't want any part of it.

They-- they felt they wanted to deal with it
privately, get a hold of a therapist, and-- deal
with it that-- many parents did that. They were-
- they weren't the only ones.

QUESTION:
Were there other parents who said, "Well, this
happened, but I don't wanna come forward, or I
don't wanna be a part of it?"

FRAN GALASSO:
Yes. There was-- there were many that did that.

QUESTION:
How-- what do you-- what-- in terms of the scope
of the-- case, you know, how many kids do you
think were involved? How many parents that-- you
know. (DOG BARK)

FRAN GALASSO:
Well, we-- we investigated-- (SIGH) only the kids
that were contemporaneous with-- with that
particular time, basically. So we're ta-- I

don't know how many kids now. And-- there were

APP. o179
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 76 of 239 PagelD #: 6049

TAPE #97

PG. 52

maybe-- anywhere from-- eight to-- (DOG BARK) 14
and (DOOR CREAKS) 15 kids in a class every day of

the week, and Saturday, and vacation.

But some of the kids-- went more than once a
week. So multiply that out-- and you get a
figure. We went back maybe the year or two
before that to a couple of classes that we pieced
together. But basically-- these--
(OFF-MIKE CONVERSATION)
(BREAK IN TAPE)
* *(END OF SIDE A)* * *
* * * (SIDE B BLANK)* * *

* * * (END OF TRANSCRIPT)* * *

APP. o1s0
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 77 of 239 PagelD #: 6050

TAPE #98

HIT THE GROUND RUNNING FILMS
“FRAN GALASSO / ANTHONY SQUEGLIA"
INTERVIEW WITH: FRAN GALASSO
CORRESPONDENT: (NOT IDENTIFIED)

PRODUCER: ROGEN

**TRANSCRIBER'S NOTE: DOG BARKING IN BACKGROUND THROUGHOUT MUCH OF

INTERVIEW. NOTED WHERE IT'S PARTICULARLY LOUD. **

Fran Galasson Tape 98

(OFF-MIC CONVERSATION)

QUESTION:
(DOG BARKING) Maybe-- just-- one thing that we--
that we didn't cover very clearly is, what do you
think-- what-- how did Jesse (PH) get involved in
what Arnold (PH) was doing based on your--
recollection? How did this all kind of get
rolling on (PH) the computer school and how did
Jesse get brought into it? And what was his
role?

FRAN GALASSO:
Okay. Well, I'm not sure how it all got-- I can

give you a pretty good guess. From Jesse's words

APP. 0181
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 78 of 239 PagelD #: 6051

TAPE #98 PG. 2

and from what we can piece together from
knowledge of pedophiles and pedophilia-- what we
believed happened is that Arnold was engaged in

abusing his own children.

He had a preference for pre-adolescent boys.
Doesn't mean that he wouldn't abuse somebody
else. But that was clearly his preference, just
as your preference might be for women with blonde
hair. Doesn't mean you wouldn't go out with a
redhead. But-- that's-- that's just the way that

it operates.

The computer school basically started when Jesse
reached puberty. Jesse became an aide in the
computer classes after school. He wasn't the
only one, by the way. He involved some of his
friends, one of whom also got arrested as a
result of-- of this case. Many more, we believe
were involved, but did not get arrested because
they were not able to be identified and because

of the number of years that had-- had gone on.

APP. 0182
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 79 of 239 PagelD #: 6052

TAPE #98

PG. 3

The children were able to pick them out-- of

lineups and yearbooks and things of that nature.

And those who were, we did have people who were,
and-- and their parents wouldn't allow them to
proceed. So we weren't able to use them. Or we
probably would've had at least two more arrests
in this case I would say-- at least, I think.
QUESTION:
And how-- now how did-- and how did Jesse's role
in the computer school evolve as you-- as you say
(PH) .
FRAN GALASSO:
He became a-- an aide to his father. So he
became involved in the abuse of these children as
well. And we believe he was well schooled. He'd
been abused himself. And he just continued. The
exception being that he was by far more violent.
He was the one that they all said would do most
of the threatening, would do the arm-twisting,

would do the slapping, that sort of thing.

APP. o1s3
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 80 of 239 PagelD #: 6053

TAPE #98 PG. 4

QUESTION:
And at one I think they even talked about-- kids
being--

(OFF-MIC CONVERSATION)

QUESTION:
At one point-- there was a-- a description of--
one of the kids get-- getting his head smashed
against the wall or something like that. Do you
remember that?

FRAN GALASSO:
I remember several of the kids reporting things
of that nature. So I'm not sure which-- you know
which incident you're referring to. (BARKING)
Many-- many said that they were pushed or shoved,
or had their arms twisted and hair pulled and you
know those kinds of activities, when they weren't
cooperating, when they held back a little bit.
(BARKING) There were several children who were
singled out for what we believe was even worse

abuse.

Because they were singled out and brought to

APP. 0184
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 81 of 239 PagelD #: 6054

TAPE #98 PG. 5

rooms upstairs in the house by Jesse. And we
think the abuse to them was probably worse. One
was a little boy that I told you about-- who when
he would describe some of what happened to him
and to-- (BARKING) and to his friends-- would
throw himself against the wall. Just-- (BARKING)
he'd literally be beating himself up as he-- as
he was describing the events. He was one of
those kids.

QUESTION:
And-- and the-- well how (BARKING) would you
describe-- based on the-- the testimony that you
were able to read or hear, what would you say
happened in a typical class? What went on that
was inappropriate in a typical class?

FRAN GALASSO:
We'd often ask the kids to describe a typical
class to us. And they-- and they would almost
always mirror one another. They'd start out
doing computer work, taking out some work or
whatever it that they (BARKING) were teaching

kids on computers in those days. I don't even

APP. o1ss
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 82 of 239 PagelD #: 6055

TAPE #98

PG. 6

know what it was-- mostly games, I would susp-- I

would suspect.

And then the magazines would be distributed
(BARKING) or the pornographic games would be
distributed where Arnold or Jesse or both would
walk up to various children, would sit down. If
you were going to be the first one abused on a
pit-- on a particular day, he would pull up a

chair and sit next to you.

Maybe it would start with his arm around your
shoulder or on your leg, and gradually move it
up, touching private parts. Maybe he'd ask you
to get up. He'd unzipper. He'd ask for oral
sex. We'd (PH) per-- perform oma-- oral sex on
the kids. It just-- it was just generally a free
for all. Because it was-- everybody could--
could see what was-- what was going on. And very
often they would participate in these-- these

sort of mass games in-- in the classroom.

APP. 0186
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 83 of 239 PagelD #: 6056

TAPE #98 PG. 7

QUESTION:
Yeah. Next question-- the videotapes-- this was
videotaped-- the kids talked about that. You
talk about what--

(OVERTALK)

FRAN GALASSO:
Jesse did, too.

QUESTION:
--right.

FRAN GALASSO:
Jesse talked about it. (BARKING)

QUESTION:
Can you talk a little bit about-- about what
happened? Because they've never found--

FRAN GALASSO:
You want me to let him-- you want to let him in?
Would that help you?

(OFF-MIC CONVERSATION)

QUESTION:
But can we talk about the videotapes and what you

think happened--

APP. Oo187
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 84 of 239 PagelD #: 6057

TAPE #98 PG. 8

MALE VOICE:
Oh yeah, how did you find out that there were
videotapes happening? And then-- and then what
efforts-- obviously you know it was hard to find
the videotapes.

FRAN GALASSO:
All the children-- virtually every single one
that-- that (BARKING) detailed any kind of abuse
at all-- told us they were videotaped, two (PH) a
child. So (BARKING) you know at the beginning
you're either thinking, "Well there's nothing in
the camera and it's just another way of

frightening the children."

But these are valuable to pedophiles. These are
very valuable tapes. So it didn't make sense
that there wouldn't be anything in the-- in the--
in the videotape recorder. (BARKING) And then
of course later Jesse admitted that there were

tapes.

And the other person that we arrested, Ross

APP. o1ss
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 85 of 239 PagelD #: 6058

TAPE #98 PG. 9

Goldstein (PH), told us about-- about them. So
there a great-- there were a great many witnesses
telling us about the videotapes. And what was
videotape was what was ever going on on that
particular day. That's basically what it was.
QUESTION:
And none were ever found.
FRAN GALASSO:
None were ever found. None were ever found.
QUESTION:
Do you have a theory on that?
FRAN GALASSO:
Oh yeah. I think they were removed-- not found
in the first search. Who knows, they may have
been in the back of a closet somewhere, stored
behind a-- a fake wall. I don't know. And then
later on we were told by-- by people who work in-
- not postal, but-- other federal agents who deal
in child pornography back and forth that-- that a
master copy of that sort of abuse might be worth
$50,000. One-- one videotape. So, no. We-- we

could potentially be talking (LAUGHTER) about

APP. o1s9
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 86 of 239 PagelD #: 6059

TAPE #98

PG. 10

hundreds that were made here.

QUESTION:
And did you-- after that case and for the years
after that that you were working in the police
department, did you continue to look for ‘em?

FRAN GALASSO:
I looked all the time. We put notices in police
magazines~-- teletypes that went out to different
agencies. Every time we heard or read about a
big case being broken anywhere in the area I
would send detectives to view the tapes. I had
basically sent out a description of-- of what
other investigators could look-- look for-- what
the room looked-- looked like, descriptions of
the kids, the ages, the kind of paneling that
they might find in the room. But nothing ever
materialized.

QUESTION:
At one point there's some discussion that Jesse
went-- went-- before Jesse-- pled, he went to
visit his father in jail, and-- and supposedly

tried to get some of this material or something.

APP. 0190
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 87 of 239 PagelD #: 6060

TAPE #98 PG. 11

I don't know if you're-- if you're-- if you know
about that.

‘ FRAN GALASSO:
I don't know whether-- whether he just went to
visit him, to get the-- I was very adamant with--
with Jesse's attorney. I did not want-- this
plea bargain to-- to take place. I thought that
we would be very successful at trial. I was not
worried about damaging the children
psychologically, bringing them to trial. Because
there is a great body of evidence that suggests
that it's actually therapeutic for the kids to go
to trial, that they-- they finally get to get up
there, tell what happened, and point to the

people that did it, and say that, "Those are the

guys."

And now they're going to see them get punished as
a result of that. Plus, they were already in
therapy. Many of the parents wanted to go to
trial, and had been very supportive of that. But

it-- it-- it became increasingly apparent that--

APP. 0191
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 88 of 239 PagelD #: 6061

TAPE #98

PG. 12

that a plea was going to (BARKING) be taken on

this case.

I at least wanted to recover the tapes, the
master tapes-- not that there wouldn't be other
copies out there, but I wanted to be able to say
to the parents, "Look, we got them. You know
here they are. We're going to destroy them."
And I-- I thought that would've brought them some
measure of-- of comfort. And-- I had it-- also--
another motive in the back of my mind. I-- I
thought that recovering some of these tapes might
bring us to another ring of pedophiles, the
people who would buy or-- or send for these
tapes.

QUESTION:
Right.

FRAN GALASSO:
So I wanted very much to make that a part of the
plea bargaining agreement, that he had to come up
with those tapes. But I think what happened was-

- he just sort of made a luke warm attempt, if

APP. 0192
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 89 of 239 PagelD #: 6062

TAPE #98 PG. 13

any, to retrieve some of these things. We never
really got any information about who might have

gotten them.

I-- I believe to this day that he knows-- that
Jesse knows. That he-- he was involved in-- in
literally everything that his father did. And I
believe that-- there may have been behind the
scenes there some sort of a loose video club
exchange-- these things. And that he-- he may
have known who the members were.

QUESTION:
(UNINTEL) .

FRAN GALASSO:
They had a post office box. We watched that for
awhile. Everything stopped at that point and
time. So I think there was enough hints that
there might have been something like that going
on.

QUESTION:
Now-- tell me-- you mentioned Ross Goldstein.

How did Ross get involved? Or how did you find

APP. 0193
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 90 of 239 PagelD #: 6063

TAPE #98 PG. 14

out about Ross? And then tell me how you fo--
found him and picked him up.
° FRAN GALASSO:

Well what happened was, we-- we heard from the
kids that we interviewed that there were other
people involved, that-- Jesse wasn't the only
helper that his father had. There were another
of other peo--

(BREAK IN TAPE)

QUESTION:
(BARKING) We were talking about Ross and how--
you were saying the kids had (CLEARS THROAT) said
there were other people involved. And then how
did you figure out Ross was--

FRAN GALASSO:
That it was Ross Goldstein? (BARKING) One or
two of the kids knew his name was Ross. They
knew Ross. They knew that name. (BARKING) Now
he hadn't been involved recently. They'd been
going back, let's say a year prior towards (PH)
discovery of the whole case. And how it was that

he had dropped out of the whole thing, (BARKING)

APP. O194
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 91 of 239 PagelD #: 6064

TAPE #98 PG. 15

I'm not really sure.

I don't remember now at the time. So what we did
was we got a bunch of-- Great Neck (PH) High
School yearbooks. And we had some of the kids go
through them separately. And (UNINTEL) would
say, "That's him. That's the guy." (BARKING)
So that's how we found about Ross Goldstein and
the other people involved. There were other
people.

QUESTION:
And what was Ross like? What kind of person was
he? And (BARKING) could people sort of say like,
"Oh, he was-- he was-- he was kind of different
than they were? He went to a special school," or
something like that?

FRAN GALASSO:
I don't recall if he went to a special school.
(BARKING) Jesse did. Jesse went to an
alternative school that Great Neck has-- which I
get the feeling is for kids who either have

different learning problems with some emotional--

APP. 60195
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 92 of 239 PagelD #: 6065

TAPE #98 PG. 16

mostly emotional problems. I don't recall if

Ross went there or not.

I-- I really don't remember that. He lived
really just a few doors away from Jesse. They
were friends. They-- were involved in some music
together-- listening to music and-- and that sort
of thing. And Ross and some of these other kids-
~ other-- potential perpetrators-- were involved

in a band as well.

That's how we initially found out about them
also-- linked them together through this band.
We brought Ross and a couple of the other people
in. And we spoke to them very extensively.
(BARKING) Ross's mother came in and spoke to me,
and broke down and cried. Ross hadn't admitted
anything at that point. But she came in and

spoke to me and broke down and cried.

And she said, (BARKING) "I-- I knew there was

something going on with my son. I didn't want

APP. 0196
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 93 of 239 PagelD #: 6066

TAPE #98 PG. 17

him involved with Jesse." Of course by now the
story (BARKING) had broken. She knew what Jesse
was involved in. She-- she kinda secretly feared
that-- that he might know something or-- or be
involved in some way. And this was in essence

confirming it.

They retained counsel for him. And-- (DOOR
OPENING) he and his counsel and his parents made
a decision-- to cooperate with us, to fill in
whatever blanks we had left in the-- in the story
about who-- how the whole thing operated. And
that's what happened. And again, we took
precautions with him. We had by this time of
course had numerous photographs of the children

that we had.

So-- we showed him some-- some of the kids. He
was able to name by name-- first and last name--
every one of these kids. He was able to

reconstruct the classes that they were in, so it

was obvious that he had-- you know a very

APP. O197
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 94 of 239 PagelD #: 6067

TAPE #98 PG. 18

intimate knowledge of-- of what went on.
QUESTION:

. The photographs that you showed him were
photographs that were taken later, or
photographs--

FRAN GALASSO:
We took--

QUESTION:
-- that were-- that-- the police took.

FRAN GALASSO:
We took-- or-- or were given to us by the
parents-- school photographs, that thinking
thing.

QUESTION:
Right. And what was his story? Ross said, "Yes,
I was involved"? Or that--

FRAN GALASSO:
Ross basically confirmed-- just about everything
that the-- that the children told us, class by
class. He was involved with Jesse. He was a--
he was a friend-- a friend of Jesse. They did

some drugs together. That was initially how he

APP. eo1iss
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 95 of 239 PagelD #: 6068

TAPE #98 PG. 19

got involved in this. There was some amount of--
as I recall-- some amount of a homosexual
overtone to the whole thing also.

QUESTION:
One of the things that-- you know I-- I know that
there was this letter, the famous letter that
Arnold Friedman (PH) wrote to the-- the open
letter to the community center-- what really
happened-- which never got published anywhere.

He couldn't get any-- you know any (UNINTEL).

One of the things that I-- I'm trying to get a
copy of the letter-- but one of the things that
I-- I understand it said was that he had never
met Ross Goldstein in his life. And even to this
day, he was in prison, he'd still never met him.
What-- what was his-- did Ross Goldstein talk
about Arnold?

FRAN GALASSO:
Yeah. Sure. Ross talked a lot about Arnold.
We-- I don't-- I don't know that we ever talked

to Arnold about Ross, though. Arnold-- we know--

APP. 0199
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 96 of 239 PagelD #: 6069

TAPE #98

PG. 20

had an attorney obviously from the beginning--
never would speak with us, nor to Jesse. Okay,
first time I actually ever heard Jesse speak was
on the Geraldo Rivera interview that he did with
him. We did do an interview with Arnold post
conviction. But I don't recall mentioning-- Ross
Goldstein or his mentioning Ross Goldstein. That
wasn't the purpose of the interview.

QUESTION:
But presumably, he must have met him at--

(OVERTALK)

FRAN GALASSO:
Oh absolutely he met him. Sure. Absolutely.
They were there together on-- you know-- (COUGHS)
dozens and dozens of occasions.

QUESTION:
The-- getting back to the issue of-- Ross's role-
- in the investigation-- Ross became a pretty
important witness--

FRAN GALASSO:

Right.

APP. 0200
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 97 of 239 PagelD #: 6070

TAPE #98 PG. 21

QUESTION:
~-presumably. Tell me-- tell me a little bit
about that.

FRAN GALASSO:
Well, in essence it's always good. You know you
have to realize at that point I'm thinking,
"Trial." Okay, I'm thinking, "We want to get
everything that we can possibly get if we go to
trial." So Ross becomes a valuable witness if

that becomes the case.

Because-- you know that-- defense attorneys are
going to try to do what they can to destroy the
children's credibility as much as they can, and
the police credibility if they can. So they have
this extra person who's actually an adult witness
now to it, corroborate not only the children but

your whole investigation basically.

He's-- he's also able to say, "Yeah, I would help

set up the-- pornographic-- you know give out the

pornographic-- games to the kids." He was able

APP. Oo201
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 98 of 239 PagelD #: 6071

TAPE #98 PG. 22

to describe all of that. So-- I felt that it
just made-- made the case that much stronger. An
already strong case-- I thought we had an already
very strong case-- made it that much stronger.
QUESTION:
Why do you think the case didn't go to trial?
FRAN GALASSO:
Let's cut this off for second.
QUESTION:
Okay.
FRAN GALASSO:
Okay?
QUESTION:
Or you know-- or you know what? Let's leave--
(BREAK IN TAPE)
QUESTION:
So what-- yeah, so what-- what stopped the case
from going to trial?
FRAN GALASSO:
Well, I think-- I think-- basically there was a
disagreement between-- how the-- how the DA felt

this case should proceed, and how the police

APP. Oo202
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 99 of 239 PagelD #: 6072

TAPE #98 PG. 23

department felt the case should-- proceed. And
the DA felt that he had a conviction in his
pocket. He had already convicted the father. He
had a plea on his son. And the agreement was for

a minimum of six, maximum 18 year sentence.

He felt that, "Well, we'd be sparing the kids
the-- the trauma of testifying ultimately. That
would be good. And we'd be sparing ourselves
lots of res-- court re-- resources-- money-- you
know you j-- you just don't go up there with the
kids and the witnesses. You also bring in expert
testimony from child psychologists, from people
who work in these particular field. It's--

becomes quite involved."

We felt-- very strongly in the opposite
direction. We thought it would be good for the
kids to testify. We had kids and parents ready,
willing, and able to testify. I think that we
would've gotten a conviction in this case. It

was a very very strong case, unusually strong.

APP. 0203
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 100 of 239 PagelD #: 6073

TAPE #98

PG. 24

Normally you don't have physical evidence. Like
we didn't have physical evidence in terms of the-
- the children-- damage to actual physique of
the-- of the child-- organs of the child. But
you normally don't walk into a case like this
with piles of pornography, with videos, with
witnesses who've witnesses these events-- are
normally done in great privacy. Right? That

wasn't the case here.

So we felt that we would be successful with the
case. And that instead of the six to 18-- we
could've gotten for Jesse a minimum of 25 to
life, which-- I think all of us who were
involved-- all of the police department people
who worked on this case, and worked very-- let me
tell you very hard on this case-- we all came

away. And this-- this was our basic fear.

We weren't so much worried about Arnold, because

he was older when he even went to prison. And he

wasn't the violent person. Our concern was with

APP. Oo204
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 101 of 239 PagelD #: 6074

* TAPE 498 PG. 25

Jesse. And we felt, "You know what? He'll
probably do more than six years." And as you
know he has. He's done what-- 10, 11, 12 years?
Okay-- almost 12 years. But he will come out.
And when he comes out, he's going to be that much

more violent.

And he's always going to know the way he got
caught the first time was that somebody told.
And we all felt that he's capable-- he could be
very easily capable of murdering a child, that
the next child that's abused may not be so lucky
to live to tell. And we all know that people

become more violent in-- in jail.

I don't know if he's ever participated in-- in
any kind of rehabilitation or-- psychological
counseling. The rate of recidivism on these
people is very very high. Most of these programs
have not been successful. So--

(OFF-MIC CONVERSATION)

APP. O205
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 102 of 239 PagelD #: 6075

TAPE #98 PG. 26

QUESTION:

So you were saying, you want to see him put away.
. FRAN GALASSO:

Yeah, we thought we had-- we had an excellent
chance-- as good as it gets-- for sending him
away for pretty much the rest of his life. And--
and protecting an awful lot of youngsters-- in
the future. You know and--

QUESTION:
Okay. Speaking of-- of which, the-- obviously
there's this on-going relationship with the--
with David (PH). How did you find out about
David's line of work, for example? How did that
start to-- (PHONE RING)

(OFF-MIC CONVERSATION)

QUESTION:
Yeah, you were-- I'm sorry. You were saying at
some point you learned what-- David did for a
living.

FRAN GALASSO:
We learned that-- David was a clown-- a-- a

child's entertainer and went by the name of

APP. O206
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 103 of 239 PagelD #: 6076

TAPE #€98

PG. 27

"Silly Billy." And-- at that time I believe he
was pretty much headquartered in the South Street
Seaport-- area. And we did conduct a general

investigation.

He had no arrest record. But we did not have--
reports of his having participated with his
father and Jesse at-- with those children that we
investigated. We didn't have that. We were-- we
were suspicious because of his background. We
became more suspicious after Jesse admitted about
the abuse in his own household, just knowing the
kinds of backgrounds of-- of how people become
pedophiles. But we didn't have an actual
complaint.

QUESTION:
And how did you react when you found out, "Oh
this guy is you know, entertaining children for a
living"? What was your response to that?

FRAN GALASSO:
Well it was-- not surprising. (NOISE) Given--

given the circumstances it's not surprising. I

APP. 0207
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 104 of 239 PagelD #: 6077

TAPE #98

PG. 28

would suspect that there's a problem in that
family. And-- if-- if-- and I can't accuse David
of being a pedophile, because I don't know for
sure. But if he is, then it would be very
logical-- that he would need to have constant
access to children. What better way.

QUESTION:
Than?

FRAN GALASSO:
Than being a child's entertainer and having
children around him constantly.

QUESTION:
Yeah. The-- if you were sort of still on the job
now, would you feel like this is something I want
to keep my eye on? Or--

FRAN GALASSO:
Yes. I'd be keeping my eye on him. Jeff (PH),
now you have to realize that pedophiles can go
for years before they're caught. Arnold-- I-- I
don't recall exactly how old-- he was in his 50s
when-- when he got arrested, when we arrested

him. Had never been arrested. Had been abusing

APP. Oo208
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 105 of 239 PagelD #: 6078

TAPE #98 PG. 29

children since his own adolescence. And he told
us that. He was never caught all those years.

QUESTION:
And how did you learn that?

FRAN GALASSO:
He told us.

QUESTION:
In the-- Q-- in the Q & A or something?

FRAN GALASSO:
He did-- we did a Q & A after everything was
over, just before he went-- to prison. Our
agreement was we wouldn't charge him any-- with
any further crimes if we discovered any-- if he
would agree to give us a Q & A and detail all of
the children-- as many as he could remember--
that he had abused, so that we could approach the
parents of these children and see about getting

them some help.

So he-- he told us that since he was 13 or 14

years old when he had been abused-- he told us

that he had been abused by an older male at that

APP. O209
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 106 of 239 PagelD #: 6079

TAPE #98

PG. 30

age-- and subsequently that-- that sort of fueled
his interest. And-- and he began abusing younger
children from that point on.

QUESTION:
And did it on many--

FRAN GALASSO:
That--

QUESTION:
-- occasions-- whenever he got the chance.

FRAN GALASSO:
Whenever he got the chance-~- not only in the
computer school, but-- in people's homes.
Because I think I mentioned to you-- gave piano
lessons. Sometimes he would to somebody's home,
sit next to the kid at the piano. The parent
would maybe go to the store to pick something up.
And he's sodomize the child while the child was
taking a piano lesson.

QUESTION:
(UNINTEL).

FRAN GALASSO;:

And so he missed no opportunity.

APP. 0210
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 107 of 239 PagelD #: 6080

TAPE #98 PG. 31

QUESTION:
I mean everybody's kids go to piano lessons--
FRAN GALASSO:
Right.
QUESTION:
--so everybody's--
(OVERTALK)
FRAN GALASSO:
Right. (LAUGHTER) Piano lessons--
QUESTION:
--right--
FRAN GALASSO:
-- computer schools--
QUESTION:
I want my kid to be given piano lessons--
FRAN GALASSO:
Right.
QUESTION:
--by a crippled old woman.
FRAN GALASSO:
Right. (LAUGHTER) How many tim-- I mean think

about it, I mean I have done that. I have--

APP. O211
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 108 of 239 PagelD #: 6081

TAPE #98

PG. 32

I've-- I've had from time to time a tutor or
whatever for my child. And I said, would you
mind if I just run and-- I have to pick up a loaf
of bread or-- or whatever it-- it--

QUESTION:
Yeah.

FRAN GALASSO:
-- might be. You know we all do these things.
And-- the horrible-- you see the worst part of
this is-- that it makes you realize that your kid
could be a victim. I mean all of us-- you know
you-- you get this very protected feeling. And
I-- I think this was a big part of the problem

with the parents in Great Neck.

Basically is a very very affluent community.

Most of these people could give their kids the
best of everything. And that's not saying that
they didn't love their kids, or they didn't spend
time with their kids. They did all of the right
things. And they still couldn't protect their

kids. No. And-- and if you work in this field

APP. Oo212
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 109 of 239 PagelD #: 6082

TAPE #98 PG. 33

for a long time, if you're a psychologist or
you're a police officer, and-- and this is all
you see, you begin to realize that-- you know

that also.

I-- I can remember being so frustrated one day
coming home. And I-- I said to my son who was
maybe-- oh, he was in high school at the time-- I
said to him, “John (PH), you gotta tell me, if
you were one of these kids in Great Neck, would
you come home and tell me? Would you tell me if

this was happening?"

Because I just had to figure out what goes on in
a kid's mind, you know, if they're-- they're
living with you as a parent. You're protecting
them. You're doing everything for them. How is
it anybody else could get in and get in the way
of that relationship in-- in this kind of way?
And you know what he said to me? “Probably not."

(BARKING)

APP. Oo213
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 110 of 239 PagelD #: 6083

TAPE #98

PG. 34

And I said, "Why? Why wouldn't you? Would you
think that I would get you in a lot of trouble?
That I would hate you? That I would think that
you were evil? What-- what is it?" He said,
"Nah," he said, "I don't think that. But you
know what? I wouldn't want to rat on my friends.
And I-- and I know if I told you I'd be--" and
this-- he knew what the case what about. He
said, "I know it'd become a big thing and
everybody'd be involved." And he said, “And I'd
be ratting on all my friends. Well I guess maybe
that's the-- how kids look at it.

QUESTION:
The-- do you have any thought about sort of
David's motivation in all these stuff? Or how
David-- he dealt with the evening (PH) in a crazy
way obviously, very unusual.

FRAN GALASSO:
Oh yeah.

QUESTION:
And even now he's sort of playing games. You

know he's helping Jesse, tried to prove his

APP. o214
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 111 of 239 PagelD #: 6084

TAPE #98 PG. 35

innocence now. But he really hasn't been helping
him much for the last 12 years. I mean what-- do
you have any thoughts about--

FRAN GALASSO:
Well, Jesse's already admitted to everything. So
it's pretty hard to establish any kind of
innocence at this point. What is going through
David's mi-- what is he-- what is he? Well I
think when you put these people under pressure,
they crack a little bit. Their-- their behavior

is-- is a little bit irrational.

You know they don't act like normal people. You-
- they're-- they're-- suspicious. They're angry.
They're not capable of forming good solid close
relationships with-- with other people. You may
know some of these-- you know these are some of
the things you look-- you look for.
QUESTION:
Is it a surprise to you for example that David's

not-- doesn't have a relationship, isn't married-

APP. O215
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 112 of 239 PagelD #: 6085

TAPE #98 PG. 36

FRAN GALASSO:

No.
. QUESTION:
Tell me--
(OVERTALK)
FRAN GALASSO:
No.

QUESTION:
-- just some-- tell me--

FRAN GALASSO:
Oh, it'd be very hard for somebody like that to
establish-- a close personal relationship I think
with either one man or-- or one woman. There are
too many secrets here. There's too much violence
that's gone on in-- in the background. It's
probably better that-~- that that's the way it is.
(BARKING) You know you have to-- on some level
you have to feel very sorry for somebody like
that, too. Because it can't ever-- and I won't
ever believe he's a very happy person.

QUESTION:

Yeah. He must-~- that must be-- do you think

APP. O216
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 113 of 239 PagelD #: 6086

TAPE #98

PG. 37

that's a big burden for him?

FRAN GALASSO:
I think there must be moments when he has to
admit to himself, you know when he's all by
himself, somewhere in his mind he knows
everything that went on. He was probably a
witness to some of it. He knows what his own
childhood was like. He knows what his brother
has said. He knows what his father has said.
There's-- there aren't any secrets as-- as far as

that goes.

And then on another level, I think you have-- you
have this great sense of denial. Because I think
if you-- if you didn't deny it on some level you
would-- you would go crazy. I think we spoke
earlier about you know the kind of-- if you have
to rank criminals, obviously even-- even
criminals rank child abusers as-- (LAUGHTER) at

the very lowest rung.

They even hate those people. So now if you-- and

APP. O217
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 114 of 239 PagelD #: 6087

TAPE #98

PG. 38

you think about the things that I've told you--
what these people have done to little helpless
children. And now think that your own father
could do this? I mean that would be a very hard
thing I think to-- to accept. Think of how your
own children look at you. Do you think that you
would ever want them to view you in this-- in
this light. And I-- I think on-- on another
level, you know when a-- a very conscious level,
that he can't do that.

QUESTION:
Did-- did-- in the Q & A-- (BARKING) tell me
what-- Arnold said about-- about David. And his-
- you know--

FRAN GALASSO:
He didn't say much about his other son. He tried
to keep them out of it. (BARKING)

QUESTION:
But at least he told you--

FRAN GALASSO:
Right. We knew about the abuse. And we knew

that it-- that-- the abuse of the other-- at

APP. o218
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 115 of 239 PagelD #: 6088

TAPE #98 PG. 39

least this computer school was started at the--
basically at the beginning of-- of Jesse's--
adolescence. But-- we believe that-- that he was
involved. And well we know he was involved in

abusing children before that.

And he had-- he had the-- the access to children
that he taught (BARKING) at Bayside High School.
He had-- he had the music lessons-- that he gave.
The family had a-- a house-- which I understand
was in a rather secluded-- area out east--
somewhere in the North Fork, I believe, of the

Island.

We know that large-- groups of children would--
were brought there for weekends. But we don't--
we know that they were shown films. We hada lot
of information that they were shown films. We
don't know the-- content of the-- of-- of those
films.

QUESTION:

But at some point-- along the lines of, "Why is

APP. o219
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 116 of 239 PagelD #: 6089

TAPE #98

PG. 40

this guy so angry?" At some point Arnold did say
that he had molested his own--
FRAN GALASSO:
Right.
QUESTION:
--of-- of his own kids--
(OVERTALK)
FRAN GALASSO:
I-- I believe--
QUESTION:
-- like-- like--
FRAN GALASSO:
--Jesse said that-- also. And-- didn't he say
that in the--
QUESTION:
No, he said it about himself.
FRAN GALASSO:
Oh, so that-- he didn't mention the brothers?
Didn't he say--
QUESTION:

-- remember all that--

APP. 0220
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 117 of 239 PagelD #: 6090

TAPE #98 PG. 41

FRAN GALASSO:

--we bruisers (PH)? Okay.

QUESTION:
Yeah.

FRAN GALASSO:
Alright.

QUESTION:
But--

FRAN GALASSO:
Right. Arnold-- Arnold admitted to having-- a--
a-- abused his-- his own three sons. (BARKING)
But beyond that he wouldn't implicate them in any
other crimes or-- or-- or say much-- much more
than that.

QUESTION:
In the end, what-- what happened-- you know what
was the-- punishment for-- for Arnold and the--
and for Jesse?

FRAN GALASSO:
Arnold was sentenced to 10 to 30 years on the
federal crime of-- the child pornography crime.

And then he-- pled guilty to the charges that

APP. O221
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 118 of 239 PagelD #: 6091

TAPE #98

PG. 42

were presented by-- Nassau County and was
sentenced concurrently to the same amount of
time. Which basically means you're serving the
two sentences at-- one time. But if he-- if he
had gotten out--

(BREAK IN TAPE)

FRAN GALASSO:
(IN PROGRESS) -- described what Peter (PH) told
me. I wasn't there.

QUESTION:
Yeah. Well Peter-- Peter said that there-- he
was in a pretty fancy pen--

FRAN GALASSO:
Pretty-- pretty nice place, yeah.

QUESTION:
Yeah.

FRAN GALASSO:
Tennis times and tee times for golf. And--

QUESTION:
And when--

FRAN GALASSO:

--nice. (LAUGHTER)

APP. 0222
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 119 of 239 PagelD #: 6092

TAPE #98 PG. 43

QUESTION:
--so Arnold went away to it-- (LAUGHTER) so
Arnold w-- was in prison for-- five or six years
I guess. And then--

(OVERTALK)

FRAN GALASSO:
I don't know--

QUESTION:
--got--

FRAN GALASSO:
--when it was that he-- that he died. I-- 1
don't know.

QUESTION:
But what happened to him in the end--

FRAN GALASSO:
Well, I mean he went to-- he went to federal
penitentiary-- out in the upper Midwest
somewhere. I-- I seem to recall Wisconsin. But
I-- I'm not positive. I believe it was somewhere
in Wisconsin-- a special prison for sex offen--
offenders. Jesse was sent-- upstate. I'm not

sure-- exactly-- which prison. I think he might-

APP. O223
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 120 of 239 PagelD #: 6093

TAPE #98 PG. 44

- may have been in more than one--
QUESTION:
(UNINTEL) I think--
FRAN GALASSO:
Okay, is it?
QUESTION:
--up at some--
FRAN GALASSO:
And he was at least-- for a time-- because I was
told by an author who was doing a book on-- Joel
Steinberg (PH)-- remember the Steinberg case?
And this particular author had gone up to
interview Joel Steinberg and his-—- cellmate was
Jesse-~ Jesse Friedman.
QUESTION:
That's ironic.
FRAN GALASSO:
So they were-- they were (LAUGHTER) together.
QUESTION:
The-- that-- and so-- and so then what-- now--
now Je-- Arnold pled guilty. And then separately

Jesse I guess held out for awhile. How did that

APP. O224
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 121 of 239 PagelD #: 6094

TAPE #98 PG. 45

work? Wouldn't (PH) they both plead the same
time? Or was Jesse holding out for something?
Or did Arnold make a deal for Jesse?

FRAN GALASSO:
Arnold made his deal right away. And-- I guess
that was on advice of counsel. Jesse, of course
had a different attorney. Whether he was holding
out for-- for a better deal-- I think he was. I
mean the absolute minimum was this six-- six to
18. I don't think the parents ever would've

accepted anything less than this.

And many were not happy with-- with this
particular sentence. Plus we had the-- you know
we had the-- the Ross Goldstein piece of it. So
we were developing that with the thought of going
to trial. So-- I mean we weren't in a-- a-- a
big rush-- to force this to trial. We were-- all
the time gathering more and more evidence about
it.

QUESTION:

And there was a second set of indictments. I

APP. 0225
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 122 of 239 PagelD #: 6095

TAPE #98 PG. 46

guess were there two-- there were two--

FRAN GALASSO:

° Right.

QUESTION:
--sets of indictments?

FRAN GALASSO:
Right. As we developed the newest victims, we
took more-- statements. And we went back and we
got-- second set of-- of indictments. I could've
done a third and a fourth and a-- believe me.

QUESTION:
And now tell me, just so we have it sort of in
one place, now you know what-- what happened to
Jesse then? What was his penalty? And then
where is he now?

FRAN GALASSO:
Jesse got six to 18. And I'm not sure what
prison he's in. He's still in jail. He should
be eligible for-- for parole shortly. And then

he'll be out.

Hopefully he will be covered by Megan's Law and

APP. O226
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 123 of 239 PagelD #: 6096

TAPE #98 PG. 47

then people will be able to find out where he is.
Although I'm not even sure of that. Because when
he was convicted it was prior to Megan's Law
being enacted. So I'm not sure how that-- how
that works. You would have to ask Judge Backlin
(PH) about that.

QUESTION:
Right. And I think he's gotta come before Judge
Backlin again--

FRAN GALASSO:
Does he?

QUESTION:
Yeah.

FRAN GALASSO:
She always said that-- that if she had anything
to do with it, he would serve his full amount of
time.

QUESTION:
Yeah. And did you ever feel sorry for Jesse?
Did you ever feel like Jesse was-- a victim? And
it was a terrible thing? And that's why he got

into--

APP. 0227
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 124 of 239 PagelD #: 6097

TAPE #98 PG. 48

(OVERTALK)

FRAN GALASSO:
Jesse was a victim. There's no question. And in
his early childhood Jesse was a-- a victim. But
I think that-- that Jesse reached a point in life
when he clearly knew what he was doing was wrong-
—- that what was happening was wrong. He could

have tried to get out of it. He didn't.

Even when he was caught, Jesse never expressed
any kind of sympathy for these kids. He never
gave any information-- even after his conviction
to the parents where-- other people that might
help these children in any way. I mean I-- I
didn't see any kind of real remorse on-- I think
he's very sorry he got caught. But that-- that
was about it.

QUESTION:
Yeah. The-- tell me about the steps of the
courthouse-- or how the family behaved at the
videotaping. I remember there was a moment you

said that-- that you went outside and--

APP. 0228
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 125 of 239 PagelD #: 6098

TAPE #98 PG. 49

(OVERTALK)

FRAN GALASSO:
Oh yeah. They tried to videotape the-- the
victims as they came into court. Course they
were stopped from doing that. At one point, I
believe it was in the-- at one point in federal
court when the father was sentenced by the
federal judge-- Jesse and David made a-- some--
very threatening-- remarks to some of the

families that were sitting there.

"You'll get yours. We'll get you." You know
that kind of-- that kind of thing-- those
remarks. David-- said-- to the parents of the
little boy who'd lost the hair-- the boy that I
had told you about-- at the sentencing of-- I
don't recall whether it was the father or the
brother now. I-- I tend to think it was the

brother's sentencing.

Walked right up to-- this particular father and--

and grandfather of this little boy. And said,

APP. O229
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 126 of 239 PagelD #: 6099

TAPE #98

PG. 50

"T-- I hope-- I hope your son suffers the rest of
his life. I hope he suffers these ef-- effects
the rest of his life."

QUESTION:
There--

FRAN GALASSO:
That was David. Right. And of course you know
the father got up and lunged for him. And the
court officers came-- came over. (BARKING) And
the court room had to be quieted down. And--

QUESTION:
Did-- when you saw them videotaping, did you
think they (BARKING) were kinda making light of
it?

FRAN GALASSO:
I-- I think it was an effort to-- it-- it-- a
very misguided and-- and clumsy-- really effort
to try and intimidate people.

QUESTION:
With the video--

FRAN GALASSO:

Yeah, with the-- with the video. And-- and don't

APF. o230
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 127 of 239 PagelD #: 6100

TAPE #98

PG. 51

forget, video video, right? What are you-- what
are you saying to those kids? Hmmm? ‘Cause this
is going to be on TV. Maybe somebody else is
videoing and is going to be on TV. There were--
there were no times when the children appeared in

the court.

You have to realize that-- except for the grand
jury. (BARKING) They-- they appeared for the
grand jury. The Friedmans were not there. Or
they were there-- (CLEARS THROAT) they were not
there on those occasions. Just the children were
there. And they were kept separate from-- from
everybody in a special place.
QUESTION:
I have two-- I have two-- two last questions.
FRAN GALASSO:
Yeah.
QUESTION:
One is, what would you say if I'm a parent and
I'm thinking about hiring this guy for my

birthday party and I have no information about

APP. Oo231
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 128 of 239 PagelD #: 6101 a

TAPE #98

PG. 52

any of this stuff. And somebody calls you up and
says, "You know I'm thinking about this guy,
Silly Billy." How-- how would you respond to
that? What would you say?

FRAN GALASSO:
Well I would-- if they were interested I'd tell
‘em the story that I told you, and say, "Now do
you really want to hire Silly Billy? It's up to
you." Or I would have to tell them, "I wouldn't
hire Silly Billy. And here are the reasons."

QUESTION:
Just sort of-- one last question about just sort
of your-- how-- ‘cause you know you chose a--
line of work here which is not easy. This is not
like taking you know-- it's not working ina
doctor's office. This is not being a college
professor. (PHONE RING) This is the real
engagement (PH).

FRAN GALASSO:
Right.

QUESTION:

What-- (CLEARS THROAT) was there anything that

APF. O232
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 129 of 239 PagelD #: 6102

TAPE #98

PG. 53

led you to be interested in this? Anything in
your life which made you feel like you know, you
were interested in this particular area of the
law or law enforcement?

FRAN GALASSO:
No. Just that I had-- prior to this assignment I
had been assigned to the Juvenile Aid Bureau
(PH). And I acted as a liaison officer between
the family court and-- and the police department-
~- more or less arranging for officers' testimony
and working with the-- the county attorneys who

were going to trial on some of these matters.

And it-- it-- it was a real eye opener to me to
see how many cases of abuse there were. I would
never have dreamed that-- that there was that
much abuse. Because prior to that I'd always
worked in a regular detective squad where you get

a whole variety of-- of cases.

So yes, you'll-- you'll get a case like this.

But so-- rare, that-- that you really view it as-

APP. O233
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 130 of 239 PagelD #: 6103

TAPE #98 PG. 54

- as something-- an anomaly of-- of human nature.
Oh-- so there-- there came a time when there was
a vacancy in the squad.

QUESTION:
In the se-- (UNINTEL).

FRAN GALASSO:
In the sex crime squad that-- the-- person who
had it got promoted to Lieutenant. And I had
done about four years in the courts. You know I
was tired of it. I wanted a change. And I
thought, "Gee, you know what? I-- I think I--
I'd like to do this. I'd like to see what's
involved here and-- and-- see what we could do to
help some of these kids. Let's--"

QUESTION:
Did you ever have any personal experience with
people in your family who had been victims? Or
anything--

FRAN GALASSO:
No.

QUESTION:

-- like that?

APP. O234
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 131 of 239 PagelD #: 6104

TAPE #98 PG. 55

FRAN GALASSO:
Thank God. No.

QUESTION:
Yeah.

FRAN GALASSO:
But you can be--

QUESTION:
Yeah.

FRAN GALASSO:
-- you-- let me tell you, you become very
paranoid about it--

QUESTION:
Talk about that a little bit--

FRAN GALASSO:
--oh--

QUESTION:
-- about-- what--

FRAN GALASSO:
--I did--

QUESTION:

--how it left you. And-- I know you retired--

APP. 0235
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 132 of 239 PagelD #: 6105

TAPE #98

PG. 56

FRAN GALASSO:

QUESTION:
-- what five years after this case? Something
like that?

FRAN GALASSO:
No. S-- a few years after the case. You-- you
do. You become more suspicious of people. You
know I-- I think I once said to somebody I think
I had arrested-- or my squad had arrested, "Every
category of person, with the exception of a nun,"

we had never arrested a nun. (LAUGHTER)

But ev-- just about every other category of-- of
person-- religious and non religious-- I mean
from-- from-- youngster-- you know just barely
out of adolescence themselves to-- I think we had
a grandmother who was 83, if you could believe
that. Just the-- this enormous variety. And--
and-- you could--

QUESTION:

All-- all caught-- they were all molesting?

APP. O236
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 133 of 239 PagelD #: 6106

TAPE #98 PG. 57

FRAN GALASSO:
With children. Right. So you do a lot of bus
drivers, teachers-- people that your children
interact with every day, okay. So you become
very very cautious. I know I-- I had this little
girl-- my own little girl was at the time about
two years old. And-- then it was time for her to
go to nursery school, and then-- and then pre-
school. And well, I wouldn't put her on a bus,
you know. I still won't put her on a bus.

(OFF-MIC CONVERSATION)

* * *END OF SIDE A* * *

* * *SIDE B BLANK* * *

* * *END OF TRANSCRIPT* * *

APP. O237
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 134 of 239 PagelD #: 6107
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 135 of 239 PagelD #: 6108

c 6/12/03

"CAPTURING THE FRIEDMANS" - TRANSCRIPT

 

LOGO: HBO Documentary Films
LOGO: Magnolia Pictures

TITLE: A Film By Andrew Jarecki

JESSE:

(home video footage)
Hi, hi. It’s me. Oh, we’re not ready yet? Hi.
Hi. It's me, Jesse. Are we-- we there? Yeah.
Okay. Good. We're there. Well, this afternoon
after a very lousy sketch about yo-yoing I figure
we'll, for lack of anything better to do, we'll
take it towards a more serious side right about
now. And we're going to conduct an interview
with Arnold Friedman... Ta Da... my father.

JESSE (VO):
I still feel like I knew my father very well. I
don't think that just because there were things

in his life that were private and secret and

Final Transcript for CTF June 12th

APP. o238
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 136 of 239 PagelD #: 6109

PG. 2

shameful that that means that the father who I

knew and the things I knew about him were in any

way not real.

OPENING CREDITS:
CAPTURING THE FRIEDMANS
ARNOLD
ELAINE
DAVID
SETH

JESSE

SONG LYRICS:
(MUSIC) They're gonna put me in the movies.
They're gonna make a big star out of me. We'll
make a film about a man that's sad and lonely.
And all I have to do is act naturally.
Well I'll bet you I’m a gonna be a big star.
Might win an Oscar, you can never tell. The
movie's gonna make me a big star, ‘cause I can
Play the part so well. Well, I hope you come to

see me in the movie. Then I'll know that you

APP. O239
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 137 of 239 PagelD #: 6110

PG. 3

r will plainly see, the biggest fool that's ever
hit the big time. And all I have to do is act
naturally.

ELAINE:
Arnold liked pictures. I mean, that's, let's
face it. He liked pictures.

ARNOLD:

(home movie footage)
Well, we're here. This is it, the whole family
assembled. Everybody in Great Neck, New York.

(MUSIC)

HOME MOVIE CARDS:
CARD #1
“PECULIAR WARNING: THIS SHOW MAY BE HAZARDOUS TO
YOUR HEALTH”
CARD #2
“CAST PICKED AT RANDOM FROM THE FUNNY FARM”
CARD #3
“PHOTOGRAPHY BY ARNOLD FRIEDMAN”
ELAINE:

We had three sons. David being the oldest had a

APP. Oo240
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 138 of 239 PagelD #: 6111

PG. 4

c lot of responsibility when he was young. Seth
was an outright rebel. And somehow Jesse was
just like the, the one that, that keeps trying to
catch up and doesn't quite make it (MUSIC ENDS).

DAVID:
I have very good memories of the, of, of my,
well. I have very good memories of my childhood.
I had a great time growing up. We had a great, I
had a great time because of my friends. And my
father was, was, was great. I mean, he may not
have been the best father, but, but, but he, he
went to Columbia University. And then when he
graduated he went to the Catskills to play in his
band.

SONG LYRICS:
(MUSIC) The Jazzbo Mambo with the boogie beat is
the newest dance on 52nd Street.

DAVID:
The band was called Arnito Rey and his Orchestra.
My father's name was Arnold Friedman. This was
in the late 40's and early '50s. So he played

Latin music. It was very big at the time. And so

APP. Oo241
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 139 of 239 PagelD #: 6112

PG. 5

rc he changed his name to Arnito Ray.

SONG LYRICS:
They're doing Jazzbo Mambo eight to the bar.

DAVID:
I don't know. My dad was a cool guy, you know?
He was a schoolteacher. And I think that the
other kids liked him, and he liked kids. But he
didn't like spending a lot of time with his wife,
so he would teach high school during the day, and
then after school he would come home and teach
piano lessons and later computer lessons in the
house. And that was, of course, more time he
didn't have to spend with his wife.

ELAINE:
I'm not that anxious to talk about his father
because, you know, we were divorced, and... But
his father, he would ... I don't really want to
talk about it.

ARNOLD:

(home movie footage)
In case anybody didn't know, I'm the father of

this family. I'm never in the movies. Never see

APP. O242
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 140 of 239 PagelD #: 6113

PG. 6

c me in any of the pictures. But I really am the
father. And we're all gathered together while
David is messing up the camera here. No, he's
taking a good movie and zooming in and out. When
you see me on this, you're gonna say... (LAUGHS).
Okay, shut it.

DAVID:
He died of a surprise heart attack about five
years ago. And it was very, very sad. He was,
you know, selfless and altruistic.
ANDREW (OC):
But in the end, he wasn't together with your mom?
DAVID:
He wasn't together with my mom at the end.
ANDREW (OC):
And when did they make the decision not to be
together? Long before he died?
DAVID:
Couple years before his death. There's a lot I...
There's a... well, whatever. There's some things I
don't want to talk about.

(MUSIC)

APP. O243
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 141 of 239 PagelD #: 6114

PG. 7

- DAVID:

(home video footage)
Well, this is, this is private, so if you don't,
if you're not me then you really shouldn't be
watching this because this is supposed to be a
private situation between me and me. This is
between me now and me in the future. So turn it
off. Don't watch this. This is private. If
you're the fucking, oh, god, the cops. And if
you're the fucking cops, go fuck yourselves. Go
fuck yourselves because you're full of shit.

JOHN MCDERMOTT :
Back in 1984, US Customs had seized some child
pornography addressed from the Netherlands in the
mail to Arnold Friedman. Now, he never got that
piece of mail, but his name was forwarded on to
us. So what we would do then would be to
initiate a correspondence with Arnold in the
hopes that we can determine if he is in fact
willing to violate the statute again about

mailing or receiving child pornography.

APP. O244
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 142 of 239 PagelD #: 6115

PG. 8

r "Dear Stan, the book is Joe, 14, and his uncle.

I think I'd like you to send me something, sort
of good faith, and I will forward this rather
precious book to you. Thanks. Arnie."

ELAINE:
See, it's very hard to believe that this so-
called “good marriage" was so disturbed. He sent
him these pictures, and he sent him a note that I
remember 'cause the lawyer got the note. And
then he wrote, "Enjoy."

JOHN MCDERMOTT:
Since he had sent the magazine he was always
asking for it back. So I asked the prosecutors,
"Let's grant him his wish. He wants his magazine
back." I dressed up as a mail carrier, knocked
on his door, asked him if he was Arnold Friedman.
He replied he was. And I said, “I have a package

for you. Sign right here." He did.

About an hour later we went back. We would give

him some time with the magazine. I'm dressed

now, I just put a blue suit jacket over the

APP. O245
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 143 of 239 PagelD #: 6116

PG. 9

¢ carrier's uniform. And I told him, "I have a
search warrant for child pornography." He says,
"There's nothin' like that here." And I said,
"You don't recognize me?" I'd just been at his
door an hour ago. He goes, "No." And I took off
my jacket, and I said, "Now do you recognize me?"

"Oh, yeah. Oh, okay. The magazine is upstairs."

So we went up to his bedroom. In the top dresser
door was the open magazine. Well, he thought we
would take the magazine and leave. And TI said,
"No. No, we have a search warrant. We're gonna
search the whole house for child pornography."
And around that time his wife showed up.

ELAINE:
I thought they were searching like for marijuana
or something. I didn't know what they were
searching for to tell you the truth. And I
thought it was a big mistake.

JOHN MCDERMOTT: :
One of the first things we went to was his

office. And I remember just as I was about to

APP. O246
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 144 of 239 PagelD #: 6117

PG. 10

r pull out a drawer Mr. Friedman came rushing in
and said, "Wait. I'll get that for you." And
there wa-- and said, "Here. This is, this is all
that's there." And it was one piece of mail from
the Netherlands, but it was child pornography.
And he said, "That's it. That's all there is."
And I said, "Well, that's great, Mr. Friedman,
but we're still gonna search." And he goes, "I
don't, I don't understand why you don't, why
don't you go when I tell you that's all there
is." And I said, "Well, we don't believe you."

ELAINE:
Well, it's not something he sort of left lying
around on the kitchen table. He wasn't proud of
it, and he kept it hidden. He had his office
downstairs. It wasn't like right there. You had
to go downstairs and around the corner to get to
his office. And he said, we used to have someone
that cleaned. He says, "Don't let her clean in
here. It's okay. I don't want my things

disturbed." So alright, I never went in there.

APP. 0247
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 145 of 239 PagelD #: 6118

PG. 11

c JOHN MCDERMOTT:

Then one of our inspectors moved the piano that
was in that office. And that's where his stash
of magazines were held, behind the piano.

ELAINE:
And this was Arnold's secret. He liked to look
at pictures of boys. And it's not that he acted
on these things. He, he just wanted to, to look
at these pictures and meditate or.

JOHN MCDERMOTT:
And these are listings of the magazines that were
found behind the piano. "Young Boys and Sodomy,"
“Incest Case Histories," something called
"Chicken Pickin's Magazine." And in addition to
that we found evidence of a computer class being
taught there by Mr. Friedman. And we did seize
some list of names that we thought could be
students. I remember walking in there saying,
"God damn. We could have a problem here."

FRAN GALASSO:
Just when you think everything is going to be

dull something gets dropped on your lap, you

APP. o2¢48
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 146 of 239 PagelD #: 6119

PG. 12

¢ know, and it turns out to be something bigger
than you ever, than you ever thought. What
happened was one of the detectives from the vice
squad came in to see me. And he had alist. And
it was at that point that we were able to learn
that these were computer classes that went on
literally every day of the week and Saturday.
And we drew a big map of the whole village of
Great Neck, sectioned it off, and started sending
detectives out to do interviews.

ANTHONY SGUEGLIA:
She set us up in teams - male/female teams. And
we got a list of alleged victims. Soon as we
went into the house we were usually approached by
the mothers. And we explained why we're there,
what we're doing there, and we'd really like to
talk to their children, preferably alone.
FRAN GALASSO:

The parents were becoming impatient. They wanted
something done immediately. But you always want
to be very careful about how you proceed because

the one thing that you worry about, and I know I

APP. 0249
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 147 of 239 PagelD #: 6120

PG. 13

rc worried about it all the time, is -- just

charging somebody with this kind of a crime is
enough to ruin their lives. So you want to make
sure that you have enough evidence and that
you're convinced that you're making a good
charge.

ANDREW (OC):
And how much time was there between the time that
the postal inspector searched the house and the
time that you went in for the second search?

FRAN GALASSO:
Well, it would have been less than a month
because we did that the day before Thanksgiving.

MALE NEWS ANCHOR:
A prominent middle-aged teacher in a prosperous
Long Island town is charged with sodomizing young
boys who were his students.

FEMALE REPORTER:
Police are charging that sexual abuse went on
behind the doors of 17 Picadilly Road in Great

Neck.

APP. o250
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 148 of 239 PagelD #: 6121

PG. 14

rc FRAN GALASSO:

We rang the doorbell. As soon as he realized who
it was, he wasn't gonna let us in. So one of the
detectives broke the door down. And we went into
the premises at that point. Arnold was by
himself. His wife was out shopping.

ELAINE:
I was out to the store to buy a Thanksgiving
turkey. And I go up the front walk to the house
and there're people all over the house. And my
husband is sitting, looking very sheepishly in
the dining room -- handcuffed.

FRAN GALASSO:
By this time just about every news organization
you could name had arrived on the scene.

DAVID
I went home for Thanksgiving. Got to the house,
and there's cops and news trucks all over the
place. And I got worried, of course.

JOSEPH ONORATO:
When David came to the house, we were able to

ascertain eventually the type of business he was

APP. O251
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 149 of 239 PagelD #: 6122

PG. 15

¢ in. And we heard that he was involved in

children's entertainment in the form of some sort
of clown activities.

ANTHONY SGUEGLIA:
I was there when the clown came in. He was
ranting and raving. We had words. And I was
going through the folders. We told him to take a
hike.

FRAN GALASSO:
And he kept trying to come into the house, and I
kept telling him that he couldn't, that he had to
leave. He wasn't, wasn't allowed while we were
searching. And finally he, he came in for the
last time. He bent down. I really thought he
had a weapon in that duffle bag. Everybody kind
of, you know, reached for a, a gun at one point.
He came out -- what he came out with was a pair
of Fruit of the Loom underwear. And he started
prancing around, flailing his arms in the air
saying, "Look at me. Look at me. I'm an

asshole. I'm an asshole."

APP. O252
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 150 of 239 PagelD #: 6123

PG. 16

r DAVID:
(news footage)
They're harassing my father for no reason at all.
DAVID:
If I had had a, some kind of Arabian sand scarf I
would have wrapped that around my face and been
Lawrence of Arabia, which might, maybe that would
have been better. But I took out underwear and I
put it on my head because I didn't want to be on
camera.
FEMALE REPORTER:
The first arrested was Arnold Friedman, a retired
schoolteacher who was charged with sodomizing
boys aged 8 to ll.
FRAN GALASSO:
(news footage)
The charges are that while running a computer
school, Arnold Friedman and his son engaged in
various forms of sexual abuse against minor
children.
DAVID:

Jesse pulls up coming home from school. His

APP. o253
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 151 of 239 PagelD #: 6124

PG. 17

¢ friends dump him out of the car.

JESSE:
David sort of grabbed me and we were sitting a
couple of houses down sort of on the sidewalk.
And he was saying something to me. And then the,
one of the TV cameras came over, so we kind of
ran to the backyard. And we went behind the
house. And we were in the backyard of our house.

DAVID:
And then cops came back, and they said, "What's
going on here?" And I said, “Don't worry about
it. It's just me and Jesse." And they said,
"Well, we want Jesse, we need Jesse in the house
now." Of course, we thought, you know, we didn't
know why that was.

JOSEPH ONORATO:
As we conducted more interviews of the children,
Jesse's name started to pop up. And, and Jesse
was there. And what did Jesse do? And then
eventually we were able to ascertain that Jesse's
role was not one of, you know, helping his dad

conduct the computer class but basically abusing

APP. O254
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 152 of 239 PagelD #: 6125

PG. 18

r the children himself.

FRAN GALASSO:
We didn't have children telling us that, that
Arnold had slapped them around. But quite a
number of the kids reported incidents of being
slapped and having their hair pulled or their
arms twisted by Jesse. He was by far the more
violent one.

JUDD MALTIN:
All these policemen said that Jesse was some kind
of aggressor. That even his father was cowering,
and Jesse was this sexual, molesting tyrant. I
challenge anyone to find anyone who Jesse had
even teased as a child or called a name. Jesse
was not an angry person. He was not an upset
person. So we ended up spending a lot of time
together. I was over his house three days a
week, four days a week. And as far as I know
him, none of this ever happened. Not on my
watch.

FEMALE NEWS REPORTER:

Eighteen-year-old Jesse Friedman also stands

APP. O255
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 153 of 239 PagelD #: 6126

PG. 19

¢ accused of sex abuse and using a child ina

sexual performance.

JESSE:
The only thought that I just kept having the
whole night was "we’re gonna get bailed out and
then we'll go home, and we'll figure out what's
going on. And the lawyers will take care of
this. And they'll straighten this out." Because
it was still just a matter of, "This is a big
misunderstanding." But when the bail was set at a
million dollars, instead of going out with Mom
and David like we were supposed to, we went back
the other way. And that was the moment when there
was this whole new sense that the problem was
much worse than I originally thought.

(MUSIC)

FRAN GALASSO:
The investigation didn't end at that point. That
really was the arrest and the search of the
house. And then we went on because we had
literally at that point dozens more interviews to

do.

APP. O256
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 154 of 239 PagelD #: 6127

PG. 20

ELAINE:
Somewhere along the way, I think it was the
Nassau County cops. They showed me this
Magazine, and they said, "You see? Look at this
magazine." And they showed me the magazine.
They were embarrassed to show it to me because of
what the pictures were. And you know, I didn't
see it. My eyes were in the right direction, but
my brain saw nothing. Because when it was all
over the lawyer showed me the magazine, and then
I saw it. For the first time I really saw it.

And I just, I couldn't believe what I saw.

I, I mean, I had no concept that this thing even
exists in the world. That this magazine would
even be in the world. This is, I mean, we had a
middle-class home, educated. I had a good
family, right? Where did this come from?

FAMILY FRIEND:

(home movie footage)
Mr. and Mrs. Friedman's house on this most

beautiful Thanksgiving dinner.

APP. Oo257
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 155 of 239 PagelD #: 6128

PG. 21

r GRANDMA:
(home movie footage)
(IN PROGRESS) For my daughter, for my son-in-law,
and, and for my three grandsons.
JESSE (as a child):
(home movie footage)
I'm thankful that both my brothers are home. And
I...
ELAINE:
(home movie footage)
I'm most thankful to my husband, to Arnie.
VOICES:
(home movie footage)
Aw.
REPORTER (OC):
(news footage)
Anything you want to say, Mr. Friedman? Are you
guilty? Did you do all they say you did?
ARNOLD:
(news footage)

No comment.

APP. o258
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 156 of 239 PagelD #: 6129

PG. 22

r HOWARD FRIEDMAN:
I was the first to visit my brother in prison.
And that was a, a moment in my life I'll never
forget. He came into the room. I was sitting at
this table. And a lot of tables. And they were
crowded. Just awful surroundings. And he didn't
have his glasses on. Without his glasses he was
blind as a bat. They'd taken them off and broken
them, stepped on them. He had a smell of urine.
They were throwing urine at him. They were
threatening to throw him down the stairs. They
knew what he was in there for. The media, it was
all over the media. And he was half-blind and
hadn't shaved in two days and shivering and cold
and scared out of his wits. The first words out
of his mouth were, "Howie, they're gonna kill me.
They're gonna kill me. Get me out of here."
COURT CLERK:
(news footage)
The People versus Arnold Friedman and Jesse

Friedman. Indictment 67430. Step up, please.

APP. O259
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 157 of 239 PagelD #: 6130

PG. 23

c FEMALE NEWS REPORTER:
(news footage)
So began the very first time cameras were
permitted in a Nassau County courtroom. Fifty-
six year old Arnold Friedman and his 18-year-old
son Jesse heard the court clerk read off a 91-
count indictment charging them with sodomy and
sexual abuse.
COURT CLERK:
(news footage)
Arnold Friedman, how do you plead to this
indictment? Guilty? Or not guilty?
ARNOLD:
(news footage)
Not guilty.
COURT CLERK:
(news footage)
And Jesse Friedman, how do you plead to this
indictment ...
JESSE:
(news footage)

Not guilty.

APP. O260
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 158 of 239 PagelD #: 6131

PG. 24
¢ COURT CLERK:
(news footage, overlapping)
. Guilty? Or not guilty?
HOWARD FRIEDMAN:
My brother and Jesse kept saying they're
innocent. “This is trumped up charges.” And

they got a McMartin’s. You know, they, they
somehow got one kid to, to, they got the police
to be able convince the kids, "Well, all of your
friends said something happened. Didn't
something happen? Something must have happened,"
et cetera, et cetera. And they were convinced.
They, they kept saying they were innocent. And I
just kept thinking, "I have to believe them."
FRAN GALASSO:
It's very hard for people to accept him as a, as
a pedophile. Arnold Friedman was an award-
winning teacher. All over the house were plaques
and newspaper articles written about him. He had
been given an award, “Computer Teacher of the
Year.” He also taught piano.

(PIANO MUSIC)

APP. Oo261
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 159 of 239 PagelD #: 6132

PG. 25

¢ ELAINE:

David plays beautifully. And his father taught
him how to play the piano.

DAVID:
It was when he died that I realized how much of
an impact he had on my life.

ARNOLD (OC):

(home movie footage)
Take a bow (LAUGHTER).

DAVID:
He,he was very supportive of my magic when I was
a kid. (MUSIC) When I was about six, my father
took me to a magic show. And it's probably my
earliest memory.

ELAINE:
You know when your son goes to college and you
say, "Go to college. And, and what are you gonna
be? Be a doctor. Be a lawyer." I tried to make
him into a doctor or a lawyer (LAUGHS).

DAVID:
You know, my mom would always say, you know, "Get

a job. Get a job." But my dad would say to me,

APP. 0262
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 160 of 239 PagelD #: 6133

PG. 26

rc "You know, David. I can't tell you what to do

because you know what I did when I got out of
college." He blew off his chemical engineering
degree, which he could have worked for an oil
company and made tons of money. Instead, he
played in the mountains, which is a total blow-
off, follow your dream, artistic thing. And I
totally love him for that.

FATHER OF COMPUTER STUDENT:
Trust your children to somebody who was a
schoolteacher for over 20, 30 years. A member of
your community. All you heard were accolades
about this person. And now all of a sudden he's
a monster. And things that were being said, you
know, upset the community because you don't
expect that here.

ELAINE:
(MUSIC) Great Neck is a peninsula. It's a very
insulated community. This was a, a certain kind
of person that lived in Great Neck.

JOSEPH ONORATO:

It's on the North Shore of Long Island, which is

APP. O263
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 161 of 239 PagelD #: 6134

PG. 27

¢ usually a predominately wealthy area. These are

wealthy, professional people that have garnered a
great deal of income in their lives. And they
live accordingly.

ANTHONY SGUEGLIA:
Nice community. Tight. Affluent. Well-kept
homes.

DAVID:
They get dressed up to go shopping. They, they
want to be sure they get seen by the people they
want to see. And cars are important. Clothes
are important.

FATHER OF COMPUTER STUDENT:
There's a lot of competition in Great Neck.
Everybody's kid's a genius and the best. And
everybody's the best in this and that. And you
just want your kid to be happy and to get an
array of experiences. And this computer class
was one of those experiences. You thought you
were doing right.

JOSEPH ONORATO:

Most of the children started out explaining how

APP. O264
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 162 of 239 PagelD #: 6135

PG. 28

r Mr. Friedman would try to test them I think, in
my opinion, as to whether they'd be receptive to
some of his advances. There'd be certain
showings on the computer during computer class of
certain material that was inappropriate for
children.

FRAN GALASSO:
If you were going to be the first one abused on a
particular day, he would pull up a chair and sit
next to you. Maybe it would start with his arm
around your shoulder or on your leg and gradually
move it up touching private parts.

JOSEPH ONORATO:
And then over the course of time we developed a
situation where we found out that there was not
only sexual touching of the genitals, but there
were acts of sodomy, oral and anal sodomy, that
took place during the course of the class.

ANDREW (OC):
So were the kids abused in the computer room in

view of everyone else?

APP. o265
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 163 of 239 PagelD #: 6136

PG. 29

¢ FORMER COMPUTER STUDENT #1:
From what I saw in my sessions none were raped
out on the floor. The kids were raped in Jesse's
room or the bathroom.

ANDREW (OC):
Just to change the subject for a second, there
were these sexual computer games that were
discussed during the course of the case.
FORMER COMPUTER STUDENT #1:

We’d basically do the games where there would be
naked girls and everything -- in the computer
class. But I remember one time I slipped one of
the games out, and I brought it home and
everything. And I copied it. And Arnold found
out. Because of that I was raped by him and
Jesse at the same time as punishment to that. I
never did it again. He made me format it. I
formatted it. I had to bring my computer in and
show him that I hadn’t brought it home. So he
was absolutely positive, 100 percent that it was
not touched at all in any way, form, shape

whatsoever.

APF. O266
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 164 of 239 PagelD #: 6137

PG. 30

r ANDREW (OC):
And how did he know that you brought it home?
FORMER COMPUTER STUDENT #1:
‘Cause the, he accounted for all the disks that
were there. And since he flipped through, he's
like, "Who the fuck took this? Tell me now or
I'm gonna kill you all!" And he had a knife, and
he was waving a knife around. I was like, "I did
it. I did it. I did it."
RON GEORGALIS:
My general recollection of the classes, is
basically a positive one, is a pleasant one.
The types of behaviors which were described,
which were, well, just downright satanic in
nature. I mean, they make him sound like some
kind of brutal sadist, where as I had just always
thought of him as being kind of a, a nebbish.
FORMER COMPUTER STUDENT #2:
(on telephone)
I think as someone who took the classes it was
just hard to picture even that going on because I

did have a good experience. And I didn't, you

APP. 0267
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 165 of 239 PagelD #: 6138

PG. 31

r know, see anything, you know, remotely like, you
know, like, like child molestation or child abuse
or any, child-anything going on.

RON GEORGALIS:
What took place in Arnold's classes was pretty
much just straight computer lessons. I mean, as
ordinary and as boring as you could possibly
imagine it.

FRAN GALASSO:
It was just generally a free-for-all because it
was, everybody could, could see what was, what
was going on. And very often they would
participate in these, these, sort of, mass games
in, in the classroom.

ANTHONY SGUEGLIA:
There was a game there that was called
"leapfrog." And this one really got to me. It
was, they would play leapfrog in the class.
They'd actually have their clothes off. And we,
we associate leapfrog like you do when you were a
kid, one guy jumping over another guy. But the

fact is, it means everybody's butt's up in the

APP. o268
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 166 of 239 PagelD #: 6139

PG. 32

¢ air, so to speak.

RON GEORGALIS:
The very nature of these charges is so absurd.
It, it seems almost like some kind of grotesque
fantasy.

FORMER COMPUTER STUDENT #1:
Yeah. Leapfrog. I remember about that. It's
kind of like Twister where we would have to sit
down. Our asses would be in the air. Arnold and
Jesse would leap from one person to another
sticking their dick each in our ass.

ANDREW (OC):
But then I was confused because you said, "No
kids were raped in the computer room."

FORMER COMPUTER STUDENT #1:
The leapfrog game, which was not molestation, was
a leapfrog game, was not considered molestation,
was done outside. But that was, that was a, that
was a group game. The actual molestation, one-
on-one contact, happened in the bathroom. The

game happened out on the floor.

APP. O269
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 167 of 239 PagelD #: 6140

PG. 33

; SCOTT BANKS:

One of the things you, you sit down there, and I
know I've, you know, think about this, you know,
"How could this go on in, in this home for so
long and, and not be, you know, come out?" But,
you know, that's, that's a, that's a, that wasn't
my province. That wasn't what I had to decide or
the judge had to decide. You know, that's up to

someone else to decide that.

But if I recall, you know, the children were
pretty vivid in their recollections as to what
Arnold and or Jesse did to them. And Judge
Boklan, you know, she's a pretty strong-willed
judge. And she's pretty unmovable when she makes
her decision.

JUDGE ABBEY BOKLAN:
There was never a doubt in my mind as to their
guilt. And remember, I'd been around for a
while. This wasn't, you know, the first sex case
that I had ever seen. In fact, my previous law

secretary used to tease me that we were the

APP. 0270
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 168 of 239 PagelD #: 6141

PG. 34

r pervert part. And having been, you know, head of
the Sex Crimes Unit myself where, you know, I had
young boys who were sodomized, in fact, one who
killed himself, you know, after the sentence of
the abuser. I mean, some horrible experiences.
So for me to be so outraged. I mean this was
really very, very bad what was going on there.

It was like someone's worst nightmare. Who would
even think of, of doing these things? And to do
them in a group and with so many witnesses.

HOWARD FRIEDMAN:
The scenario as posted by the media and the
police was so incredibly way out it was hard for
me to believe that it was true.

LARRY KING:

(“Larry King Live” footage)

We now welcome, also in Los Angeles, Debbie
Nathan. Debbie is an investigative freelance
journalist who has been covering the McMartin and
other abuse trials around the country. All these

parents are bizarro, huh? They're all whacked?

APP. O271
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 169 of 239 PagelD #: 6142

PG. 35

c DEBBIE NATHAN:
(“Larry King Live” footage)

Well, it's not really fair, I don't think, to
deal simply with these parents or with this
particular case. You have to understand that all
over the country there is a hysteria. And I
don't think that it's a question with most of
these kids of lying. I think that they have been
brainwashed if you will.

DEBBIE NATHAN:
I was one of the first writers for the mass media
to look at those cases critically and question
them. So as a result of that, having done a lot
of that work, I got a lot of letters from people.

DAVID:
And my father wrote to Debbie and said, I don't
know, said, “Help me." And she has been the only
person outside the family that said, "I believe
you."

DEBBIE NATHAN:
In the Friedman case, the basic charges were

completely implausible. First of all, you'd have

APP. 0272
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 170 of 239 PagelD #: 6143

PG. 36

c to believe that blood is coming out of these
children's orifices. That they're screaming. That
they're crying. That their clothes are soiled
from semen and from blood. And yet their parents
show up. Sometimes they show up unannounced.
Everything looks fine.

ANDREW (OC):
Was there any physical evidence in the case that
was relevant? Or it was really, was the case
really strictly based on the statements of the
kids?

JOSEPH ONORATO:
It was more testimony. It was, there was a
dearth of physical evidence. I, I don't even
recall whether there was any physical evidence
that would have indicated one way or another that
these events took place.

DEBBIE NATHAN:
I don't think that they're sitting around with
any kind of diabolical or conspiratorial agenda
to go out and falsely accuse Arnold Friedman or

railroad Jesse Friedman. But nobody's critiquing

APP. O273
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 171 of 239 PagelD #: 6144

PG. 37

r them. Nobody's telling them that there's a right
way and a wrong was to do this. Nobody's saying
that we've got a problem in this culture with
hysteria around this issue. And so they're
really free to let their fantasies fly.

FRAN GALASSO:
I think the most overwhelming thing was the
enormous amount of child pornography. You would
just have to walk into the living room and it'd
be piled around the piano. There were literally
foot-high stacks of pornography in, in plain
view, all around the house.

DEBBIE NATHAN:
But photos taken during the search showed nothing
of the kind.

JOSEPH ONORATO:
But as far as the families were concerned, I
don't want to use the word that they were
competitive with each other. I don't know if
it's to that extent. You know, sometimes it'd be
some idle conversation about, you know, another

boy, you know, "He was sodomized five times, but

APP. Oo274
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 172 of 239 PagelD #: 6145

PG. 38

rc my son was sodomized six times," you know, as if
that meant something in the overall scheme of
things.

DEBBIE NATHAN:
There's a whole community atmosphere that gets
created in a mass-abuse case like this, where the
families are talking to each other, they're going
to community meetings, or they're calling on the
phone all the time. They're seeing each other in
group therapy. And there is definitely an
element when a community defines itself as a
victimized community that if you're not
victimized, you don't fit into that community.
FATHER OF COMPUTER STUDENT:

The families that had their child molested or
allegedly molested became very involved and it
took a greater part of their life at that point.
I appreciated their call in the beginning telling
me what happened. And then when I told them that
we'd looked into it and my wife and I both felt
that nothing happened to our son. It got to be a

little pushy situation where they told us that we

APP. O275
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 173 of 239 PagelD #: 6146

PG. 39

¢ were in denial and it absolutely happened to our

son.

(MUSIC)

MALE VOICE ON PHONE:
(BEEP) You fucking bitch. I'm gonna kill you.
When Jesse gets out of jail, he's a dead
motherfucker. When Arnold gets out of jail, he's
a dead motherfucker. Fuck you! And fuck your
whole family! (HANGS UP)

ANDREW (OC):
Is there any one word or phrase that you could
use to describe the experience overall?

ELAINE:
Chaos. Hysteria. It was really crazy.

HOWARD FRIEDMAN:
Am I dreaming? Is this a nightmare? The, this
can't be happening to my family. My brother?
And a day doesn't go by that I don't think of it.
It destroyed my family. It tore us apart.

ELAINE:
I don't know. I, I can't say too much about it.

They, they were .. We were a family.

APP. O276
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 174 of 239 PagelD #: 6147

PG. 40

c (MUSIC)
INTERCARD:
After spending 6 weeks in jail, Arnold is allowed

home under house arrest to prepare for his trial.

DAVID:

(home video footage)
Mommy believes you did it. And she believes you
should go to jail. And she believes that she
deserves everything that's left and you shouldn't
have any part of it. You have to hire another
lawyer!? All this woman does is hire lawyers. I
honestly have to tell you, anything that she
decides, I can't trust. She, she runs around,
"Arnie, they don't trust me." Well, we don't
trust her. We lived with her for three, for two
months while you were in jail, and we learned not
to trust her.

DEBBIE NATHAN:
David had just gotten a video camera when this
case broke. And so he just started recording the

family falling apart.

APF. O277
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 175 of 239 PagelD #: 6148

PG. 41

¢ JESSE:

(home video footage)
People are telling me, "Look what your father did
to you. Look at the mess he got you into." And
Mommy believes him, and I don't. I tell them to
get lost. And Mommy says, "You're right." And
“I've lived with him for all my life. And look
at all these horrible things he's done for me
over 30 years.” Which amounts to nothing --
except this.

JESSE:
At some point David making the videotapes kind of
springboarded to my thoughts about audiotape.
And I began to make audio recordings of these
family arguments.

ELAINE:

(on audiotape)

He's my husband! He doesn't belong to you!

JESSE:

(on audiotape)

He's my father. He doesn't belong to you.

APP. 0278
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 176 of 239 PagelD #: 6149

PG. 42

cr ELAINE:
(on audiotape)
Well, he doesn't belong to anybody now.
JESSE:
(on audiotape)
Why don't you tell me why you're being so
pessimistic and why you're not standing behind
the family and why you don't believe us?
ELAINE:
(on audiotape)
I don't believe your father because you father
has never been honest with me. And I don't know
where the truth is at this point.
SETH:
(on audiotape)
You're so fucking stupid!
GRANDMA:
(on audiotape)
Don't scream.

(OVERTALR)

APF. O273
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 177 of 239 PagelD #: 6150

PG. 43

c SETH:
(on audiotape)
I don't want to talk about this!
Why are we talking about this?
FEMALE VOICE:
(on audiotape)
We're trying to--
(OVERTALK)
SETH:
(on audiotape)
She's stupid! Don't listen to her!
ELAINE:
The family was screaming at each other. And
everybody wanted me to say, “He didn't do it."
Well, I wouldn't do that. I said, "I don't
know." And I didn't, they wanted me just to lie,
you know, and say, “He didn't do it," whether I
believed it or not. And I was so angry at Arnold
and what he'd done that I wouldn't do it. And I
said, "Well, I don't know." And I wanted just to
tell the truth. That is the truth. I didn't

know.

APP. Oo280
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 178 of 239 PagelD #: 6151

PG. 44

DAVID:
My mother abandoned him, pretty much. Wouldn't
talk to him, fought with him constantly, made him
sleep on the sofa. And after 33 years of
Marriage when your wife, when you've been accused
of a crime you didn't commit, you spend six weeks
in pri-- in jail for it, you're trying to build a
defense, and your wife leaves you, essentially,
my father fell apart.

DAVID:

(home video footage)
You yelled and screamed about what, that you
ruined her life. She's brainwashed you. You
didn't do anything. The police have done it to
you. It's not your fault. The police are do,
are, are railroading you.

ARNOLD:

(home video footage)
That we know.

DAVID:

(home video footage)

But it's not your fault.

APP. o28s1
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 179 of 239 PagelD #: 6152

PG. 45

¢ JESSE:

(home video footage)
Mommy doesn't believe you.

DAVID:

(home video footage)
The police pick-- picked on you, and that's who
they're going after. It's not because you
deserved it.

ARNOLD:

(home video footage)
I'm taking the blame.

DAVID:

(home video footage)
You're taking the blame, and you don't deserve
the blame. She's brainwashing you into thinking
that it's your fault. And it's not your fault.
She thinks he did it. And if he did it, then she
thinks he's going to be convicted of it. And if
he's convicted of it, he's gonna go away.

JESSE:

(home video footage)

Yeah, but if, let's say he goes away for 10

APP. O282
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 180 of 239 PagelD #: 6153

PG. 46

c years.
DAVID:
(home video footage)
And even if she--
JESSE:
(home video footage)
He's still gonna come out.
DAVID:
(home video footage)
No. I'm talking about 50 years. I'm talking
about 100 years.
JESSE:
(home video footage)
She doesn't think he's getting 50 years. I don't
think she thinks that he's gonna get 50 years.
DAVID:
(home video footage)
Okay. So what is he gonna get? Twenty years?
That's, that's 50 years.
JESSE:
(home video footage)

What’s the difference, well--

APP. o283
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 181 of 239 PagelD #: 6154

PG. 47

c DAVID:
(home video footage)
If he goes to a state institution on state

charges you know he's not coming back.

JOSEPH ONORATO:
In this case, there was consultations between
both sides -- the District Attorney's Office, the
families, the defense attorneys -- as to what to
do with Arnold Friedman.

JESSE:
We were trying to maintain a sense of normalcy in
terms of having dinner and paying the bills, but
it was almost surreal. I mean just, I don't
think any of us had any notion of what was going
on, or what we were doing, or where any of this
was leading.

JESSE:

(home video footage)

Sir, sir would you like to comment on the

APP. o28e4
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 182 of 239 PagelD #: 6155

PG. 48

situation?
ARNOLD:

(home video footage)
Yes, I, I think this is a kitchen.

DAVID:
I thought it was only gonna last a year and that
we would look back and laugh about how crazy we
were and how we didn't know what we were doing.
And just sort of laugh.

ARNOLD:

(home video footage)
What do you want my nose, my teeth?

DAVID:

(home video footage)
Wait a minute, there it is-- there's your nose.

ARNOLD:

(home video footage)
Oh that's great. (CHUCKLE) I feel like I'm being

dissected here.

APP. o2e5
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 183 of 239 PagelD #: 6156

PG. 49

DAVID:

(home video footage)
And here's Mommy and Daddy in a rare moment of
affection.

ARNOLD:

What's the matter?

ELAINE:
(home video footage)
I should have affection for you...why? Why?
ARNOLD:
(home video footage)
Why? Why not?
ELAINE:
(home video footage)
Tsuris is all I ever got from you.
ARNOLD:

(home video footage)

APP. O286
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 184 of 239 PagelD #: 6157

PG. 50

That's not all. You’ve gotten other things.
ELAINE:
(home video footage)
Lately.
ARNOLD:
(home video footage)
Lately but not-- but not all.
(MUSIC)
SONG LYRICS
You're the one who's stolen my heart...
ELAINE:
I think I was the first woman that he ever really
dated. And he was very reluctant to get married.
I sort of said, "We've got to do this,” you know.
I could be very... So he says, "Well, alright."
Big mistake (LAUGHTER) .
HOWARD FRIEDMAN:
We were delighted. She was effervescent, pretty.

They seemed to be very much in love. They seemed

APP. O287
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 185 of 239 PagelD #: 6158

PG. 31

to be very compatible. It had been a long time
in coming. My mother (CHUCKLE) "You're my
oldest, get married, I want a grandchild," you
know.

DAVID:
My mother is sexually ignorant. As far as I'm
concerned she had sex, I mean everyone thinks
their parents only had sex three times, you know
for each of their, each of the siblings. But
with my mother I think it was true.

ELAINE:
And it was like, you know you read in a book how
do you have sex. And you start here and then you
do step one, step two, step three. And that's
somewhat like what sex was like with Arnold.
Because I used to say to him, "It's called fore-
play. It's supposed to be play, it's supposed to
be fun." And he treated it like work. Like this

is what you're supposed to do when you do it,

APP. o288
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 186 of 239 PagelD #: 6159

PG. 52

like washing the dishes.

DAVID:
If he was so much in the closet and not living
with her and not attracted, where was she for 30
years? Why didn't she say, “Honey, you're not
having sex with me. I think I want a divorce."
Where was she? I don't think that's the case.
Something, either she's, either they’re both
crazy -- which is a possibility. Or, or he was
perfectly normal based, according to, you know,
by her standards.

(MUSIC ENDS)

LYRICS

You're the one for me.

HOWARD FRIEDMAN:
It was a difficult marriage because of Elaine.
She had her problems, and it took a monumental
amount of patience and love and caring to handle

it. It wasn't easy for him. It wasn't easy for

APP. 0289
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 187 of 239 PagelD #: 6160

PG. 53

the kids. But they were able to live with it.
She was the best mother she knew how. She loved
her kids and she loved her husband. She wasn't
the warmest, most outgoing human being in the

world.

ELAINE:
When I had the first child, I was just ecstatic.
But I didn't know how to do it. And I wasn't the
most well balanced person myself. You know, we
all have hang-ups and...That's my hang-up: Good
things can never happen to me, only bad.

ARNOLD:

(home video footage)
That's all, that's all the snapshots.

DAVID:

(home video footage)
I know.

ARNOLD:

APP. 0290
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 188 of 239 PagelD #: 6161

PG. 54

(home video footage)
This whole thing is all the snapshots.
DAVID:
(home video footage)
I know. Did they go, and they looked through

each one?

ARNOLD:

(home video footage)
They must have. This is, this is ancient film.

JESSE:

(home video footage)
What is it Dad?

DAVID:

(home video footage)
Holy shit.

JESSE:

(home video footage)

Dad, what is it?

APP. o291
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 189 of 239 PagelD #: 6162

PG. 55

DAVID:

(home video footage)
Oh my god, it's amazing. How did you get this?
This is great.

ARNOLD:

(home video footage)

This is my Dad's--

DAVID:
(home video footage)

Who took it?

ARNOLD:

(home video footage)
-~-my-- father.

JESSE:

(home video footage)
Dad, what's that a film of?

ARNOLD:

APP. 0292
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 190 of 239 PagelD #: 6163

PG. 56

(home video footage)
This is a film of my sister.
(MUSIC)
HOWARD FRIEDMAN:
I had a sister. She died a year before I was
born. My brother knew her when he was young, of
course. And she died of blood poisoning. It was

a horrible, terrible, sudden death.

ELAINE:
And it destroyed the family. Arnold's parents
divorced. So Arnold's mother had these two boys
and they were really on welfare, I don't know, it
was, they lived in a basement apartment.
Evidently, there was one bedroom and the boys
slept in the bedroom with the mother.

HOWARD FRIEDMAN:
We shared, all three of us, not in the same bed,

but we all shared the same room, big rooms. And

APP. O293
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 191 of 239 PagelD #: 6164 3

Seaice

PG. 57

rather then put a, apparently they, the living
room was the living room and then there was the
kitchen. So we put all the beds in the one room.
ELAINE:
And that she dated a lot of men and would bring
the man, men into the apartment and they would
have sex in the bed while Arnold was there
listening. And Arnold said that because he saw
his mother in bed with a man, that when he was
adolescent he was experimenting ~-- as all
children do -- and he had sex with his brother in
bed or something like that. And to me, that's

not what all children do.

DEBBIE NATHAN:
Arnold sent me this right around when he started
writing me and it's called "My Story" and it was
written in 1988. And I think it was his attempt

to talk about the case, but also talk about the

APP. O294
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 192 of 239 PagelD #: 6165

PG. 58

case in the context of his life.

And it starts out, it says, "This story goes back
50 years to when I was a child." He says, "When
I reached adolescence I sought out partners for
my emerging sexuality. My first partner, when I
was 13 was my eight-year-old brother. I had
overt sexual relations with him over a period of

a few years."

HOWARD FRIEDMAN:

I know that my brother has said that he messed
around with me when I was a kid. And I don't
remember any of it. I don't remember anything. I
have nothing up here that has me yelling, or
screaming or crying, or trying to get away, or
unhappy or..I, there's nothing there that, maybe
someday a door will open, but it better hurry up,

because I'm 65 (CHUCKLE). And at this point in

APP. O295
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 193 of 239 PagelD #: 6166

PG. 59

time, I could care less.

DEBBIE NATHAN:
Then he goes on and says, "My next partners were
boys my own age all of which sexual relations
probably being within norms for my age. However,
the emotional impact of these relations was very
pronounced, and lasted through my adult life. A
more normal situation, as probably happened with
my partners, would have been to outgrow and
forget these episodes. However, I literally fell
in love with these boys. And the relations were
far more significant to me than they were to my

partners."

And then he told me that when he got to be an
older teenager, like maybe in his late teens, he
started worrying that he was still attracted to
kids that were the same age as his brother had

been when Arnold was 13. And that really started

APP. O296
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 194 of 239 PagelD #: 6167

PG. 60

bothering him. And then after he had his own
children he was worried. He started worrying

that maybe he would molest his own children.

And at that point he went to therapy. And the
therapist told him, “No, don't worry. You've got
everything under control."
SONG LYRICS
The Jazzbo Mambo with the boogie beat is the
newest dance on 52% Street. All the cats come
running from both near and far to do the Jazzbo
Mambo eight to the bar.
JESSE (OC)
Come on, Light Fingers... Light Fingers, come on.
SONG LYRICS
Jazzbo Mambo! Jazzbo Mambo! Jazzbo Mambo, eight

to the bar.

FRAN GALASSO:

APP. O297
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 195 of 239 PagelD #: 6168

PG. 61

You could see that this wasn't exactly Fred
McMurray and "My Three Sons" right? It was, it
struck us as being a very dysfunctional family,
obviously. And would have to, you would have to
wonder -- wouldn't you -- what kind of a family
situation you would have that could produce this
kind of crime. What might it be like to grow up
in a household like this? I don't know. I can't
even imagine.

DAVID:

(home movie footage)
Today is September 14, 1975. We just concluded a
tour of Jungle Safari.

SETH:

(home movie footage)
Jungle Habitat.

DAVID:

(home movie footage)

Jungle Habitat in West Milford, New Jersey. Here

APP. Oo298
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 196 of 239 PagelD #: 6169

PG. 62

are my three brothers.
SETH:
{home movie footage)
Two brothers, you dummy.
DAVID:
(home movie footage)
Two brothers. Alright, there are three children.
ELAINE:
What happened was the three sons were like a
gang. Like "This is our gang. And Mom, Mom,
she's not, she's not part of our gang."
DAVID:
(home video footage)

And we have of course, (CHUCKLE)

JESSE:
A pterodactyl.

DAVID:
A Pteradactyl.

ARNOLD:

APP. o299
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 197 of 239 PagelD #: 6170

PG. 63

(home movie footage)

A Jewish pterodactyl. Shmuck, shmuck, schmuck.

DAVID:
The four of us got along so well. We had a very
Similar kind of sense of humor. You know one guy
would say something and then it would, then the
next person would add to the joke. And my mother
who has no sense of humor, and she just didn't
get that part of us. And she resented that.
ELAINE:
When this whole thing blew apart, the men got
together and Arnold confided in them. And me? And
I was a loyal wife. People told me, "Oh why
don't you leave him, he's a horrible person.
Just walk out and leave him." And I didn't. I
went all over town. I raised money for bail. I
called every relative I knew. I begged. And I

did all this for him, right. He was my husband,

APP. O300
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 198 of 239 PagelD #: 6171

PG. 64

I loved him. And no one said, “What do you

want?" to me.

SCREEN ID: PASSOVER SEDER, 1988
JESSE:
(home video footage)
Toast to Daddy being here next year. Ma, your
toast.
DAVID:
(home video footage)
Or even next month.
ELAINE:
(home video footage)

That’s my toast. That we have a seder next year.

DAVID:

Okay.

JESSE:

APP. O301
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 199 of 239 PagelD #: 6172

PG. 65

(home video footage)
Okay, I think we can eat now.

DAVID:

(home video footage)
So you're saying, so what we have is the people
who we thought would testify and say that nothing
happened--

GRANDMA:

(home video footage)
The lawyer calls up on a Sunday?

DAVID:

(home video footage)
-—-that something happened. And we are afraid to
put them on the witness stand, even though we
know that nothing happened. We think they will

say something happened.

JERRY BERNSTEIN:

The Friedmans suggested that we speak to various

APP. 0302
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 200 of 239 PagelD #: 6173

PG. 66

people who may have been present at the time.
And some of those people weren't alleged victims
at all. And that the hope was that one or more
of these people would say, “This is just not
true." But that just didn’t happen.

DAVID:

(home video footage)
They’re not getting favorable and you're getting
negative. The kids who, he said this one kid who
wasn't, he wasn't pressing charges, he wasn't
approached by the police or maybe he was, but he
didn't join up with the police. And he's

claiming that something happened.
As far as I'm concerned he's being, he's, clearly
he's lying because nothing happened. Did

something happen, Dad?

ARNOLD:

APP. Oo303
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 201 of 239 PagelD #: 6174

PG. 67

(home video footage)

No.

DAVID:

(home video footage)
So then nothing happened.

DAVID:
We begged him to tell us that something happened
to explain how this whole mess could have
happened. That's the only way to explain how it
could have happened, other then the fact that the
police are out of their minds. He, we begged
him, he told us nothing happened. That's good
enough for me -- nothing happened.

JESSE:
If my father had the ability to confess to me,
yeah he had done something one time, and that's

how this whole crazy mess got started, it would

APP. O304
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 202 of 239 PagelD #: 6175

PG. 68

make a lot more sense. Not that I wanted that to
be the case. But you have to find a way to

explain the unexplainable.

DAVID:

(home video footage)
Oh, my gosh.

GRANDMA:

(home video footage)
Oh, look at that.

GROUP: (singing)

(home video footage)
“Happy Birthday to you. Happy Birthday to you.”

GRANDMA:

(home video footage)
Is that a real ice cream?

ELAINE:

That's what's so odd about it. They had this

idealized image of this father as being this

APP. O305
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 203 of 239 PagelD #: 6176

PG. 69

Saint-like person, this Santa Claus, Messiah, you
know. And professionals in the field say that,
oh they have this idea that children identify

with the abusive parent.

When I was about a year or two, my parents
separated. And what did I do? “My father is
wonderful. My mother is terrible.” The truth is
-- my father was a rat, just like David's father.
My father walked out. This is not wonderful. This
is being a rat. My mother was, my mother was a
nag. Well, I mean this is true. But look, she
stayed with me, she took care of me. So people’s
visions are distorted.

DAVID:
I never felt angry at my dad. My dad had nothing
to do with this. Someone knocks on the door and
accuses you for a crime you didn't commit, you

gotta, you gotta attack, attack your attackers

APP. Oo306
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 204 of 239 PagelD #: 6177

PG. 70

and do what you can. And that's all it was. It
had nothing to do with... There was nothing else
that was involved at all.
ELAINE:
(home video footage)
We were talked about honoring and respecting.
DAVID:
(home video footage)
But yeah, talk about honor and r--, do you honor
and respect your husband? That's why I don't
talk to you.
ELAINE:
(home video footage)
I said I did honor and respect my husband.
DAVID:
(home video footage)
Oh, okay.
ELAINE:

(home video footage)

APP. O307
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 205 of 239 PagelD #: 6178

PG. 71

But you don't like that answer.

DAVID:
(home video footage)
No I don't, I don't believe it, no.
ARNOLD:
Things are getting a little out of hand.
ELAINE:
(home video footage)
Ask your father. Do I honor and respect you?
ARNOLD:
(home video footage)
Yes, you do. Things are deteriorating here.
ELAINE:
(home video footage)
Do you object to my handling, do you have any
objection in my relationship with you?

ARNOLD:

APP. o308s
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 206 of 239 PagelD #: 6179

PG. 72

(home video footage)

No.

DAVID:
(home video footage)

Do you like it when she calls you slime?
ARNOLD:
(home video footage)

She doesn't call me slime everyday.
DAVID:
(home video footage)

She did. Did you like it when she did?
ARNOLD:
(home video footage)

No, not that one time.
DAVID:

Okay.

APP. o309
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 207 of 239 PagelD #: 6180

PG. 73
ARNOLD:
That was the only time.
DAVID:
(home video footage)
Did you like, do you like it--
DEBBIE NATHAN:
The other cases that I've written about -- those

families have been much stronger. They've, first
of all they've started from a monolithic feeling
of innocence, which didn't exist in this family,
because of Arnold's pedophilia. And they just
buckled down and everybody gets behind the
defendant, the accused family member. People
quit their jobs. And you know people were all
sitting around the kitchen table for the next
three years with staplers and Xerox machines.
And they're working on the defense. And then
when the defendant is convicted, they're working

on the appeal. And all family conflict is

APP. o310
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 208 of 239 PagelD #: 6181

PG. 74

submerged.
ELAINE:
(home video footage)

Why don't you try once to be supportive of me.

DAVID:
(home video footage)
Well, I'll tell you why. Because we all started
at the beginning of this thing and, and--
ELAINE:
(home video footage)
Well let's start from right now.
DAVID:
(home video footage)
Okay, let's start from right now.
ELAINE:
{home video footage)

Right now.

APP. Oo3il
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 209 of 239 PagelD #: 6182

PG. 75

DAVID:

(home video footage)
Alright, let's start from right now. We’1l start
brand new. We're all starting brand new.

We have a decision making process on the table.

SETH:

(home video footage)
Great.

DAVID:

(home video footage)
All the past mistakes, they were mistakes. We're
not gonna hold them against anyone.

SETH:

(home video footage)
Great, great. Now we're starting afresh.

ELAINE:

(home video footage)

APP. 0312
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 210 of 239 PagelD #: 6183

PG. 76

All I ask is that --
SETH:
(home video footage)
Stop, lower your voice, and talk nicely to your
sons.
ELAINE:
(home video footage)
-- I wanted you guys to call me.
DAVID:
(home video footage)
Alright, we're gonna do it, starting now.
GRANDMA:
(home video footage)
Seth, why don't you call me?
(OVERTALK)
(MUSIC)
JERRY BERNSTEIN:
I think there was a recognition that Arnold's

case was becoming increasingly hopeless because

APP. O313
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 211 of 239 PagelD #: 6184

PG. 77

of the child pornography problem, because of
other people coming out of the woodwork. So the
strategy evolved to, "What can we do to save
Jesse?"

ELAINE:
Jesse's lawyer very eloquently said to us, "If
there's a rowboat and it's sinking, and the
rowboat is tied to a rock, you have to disconnect
the rowboat from the rock and save the rowboat
even though the rock is sinking." Meaning you
had to separate Arnold from Jesse. And Arnold
was going to plead, and Jesse would in some way
benefit.

JESSE:
I was sitting there potentially going to trial
with no pornographic magazines admitted into
evidence. Without an adult pedophile as a co-
defendant. And I understood that sort of

reasoning. But it makes no sense if my father

APP. 0314
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 212 of 239 PagelD #: 6185

PG. 78

pleads guilty and then I go to trial and say, "I
didn't do it," when all the jurors have already
read in the newspaper that my father plead
guilty.
And I did not want my father to plead guilty.
SCOTT BANKS:
I arranged for Mr. Friedman and his family to get
a jury room where they could sit and they could
discuss these plea options. And while I didn't
go inside the room except to knock on the door
and say where we're at in terms of what Mr.
Friedman wanted to do, there was a lot of yelling
and crying, and screaming going on, coming out of
that room.
ELAINE:
When I screamed at Arnold I screamed, "You must
do it because it'll help Jesse. Do it for
Jesse."

JESSE:

APP. o315
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 213 of 239 PagelD #: 6186

PG. 79

And my brothers were just furious at this notion
that my father would go to court and plead
guilty. And at one point in all of the chaos my
father just started screaming. And there's
uncontrollable tears. He picked up a chair, I
remember he threw a chair. He was just screaming
about how he wasn't gonna plead guilty, he didn't
do anything, he's not gonna plead guilty. And he
was furious at my mother, and he was, he was just

freaking out.

And I remember very clearly sitting down with my

father in the corner. My mother's over there, my
brothers are over here. I'm talking to my father
privately and he asked me what he should do. And
I could have said to my father, "I want you just

to walk out of here and go to trial and not plead
guilty." Instead, I remember very clearly saying

to him I wanted him to make the decision. And I

APP. O316
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 214 of 239 PagelD #: 6187

PG. 80

remember feeling like a really young kid. Kind of
looking up to my Dad and saying, "Dad, I, you

know, I want you to be my Daddy."

And I would have been really, really proud of him
if he just stood up and said, "Elaine, I'm not
pleading guilty. We're going to trial." But
that's not what happened.

MALE REPORTER:
Former New York City schoolteacher Arnold
Friedman had nothing to say when he left the
Nassau County Courthouse in Mineola. But inside
he pleaded guilty to more then 40 counts of
sodomy, sexual abuse and endangering the welfare
of a child. {

COURT CLERK:

(news footage)

Attempted sexual abuse in the first degree, an

“E” felony, two counts. And endangering the

APF. O317
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 215 of 239 PagelD #: 6188

PG. 81

welfare of a child, a Class “A” misdemeanor, one
count, in full satisfaction of this indictment?

ARNOLD:

(news footage)

Yes.

DAVID:
My mother manipulated him. My mother is crazy,
and my mother has control over my father. Some
relationships have that, where the woman controls
the man. It's called being pussy whipped. My
father and my mother are not the only two people
in the world who have that relationship. My
father and mother had that relationship. My
mother and the lawyers said, "Take the plea."
They took the plea.

HOWARD FRIEDMAN:
I sat there in disbelief. Is this my brother? My
brother? This isn't my brother, he's not a

monster. He's a good loving brother, and husband,

APP. 0318
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 216 of 239 PagelD #: 6189

PG. 82

and son, and citizen, and teacher. And this
isn't happening. This is a mistake. Something as
horrendous as child molestation, you have to live
with yourself. If you didn't do it, you don't

plead guilty. I never understood it.

INTERCARD:
It’s the night before Arnold is to begin serving
his sentence.
(MUSIC)
JESSE:
(home video footage)

We have Elaine.

ELAINE:
Hi.
JESSE:

We have Teddy, Arnie.

APP. o319
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 217 of 239 PagelD #: 6190

PG. 83

ARNOLD:

(home video footage)
Number 4753206.

ELAINE:

(home video footage)
Don't. Please don't film me. I, David, I told
you I don't want to be on tape.

JESSE:

(home video footage)
Why are you So ..

DAVID:

(home video footage)

She wants no, when we stop talking to her--

JESSE:
(home video footage)
She doesn't want--

(OVERTALK)

APP. 0320
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 218 of 239 PagelD #: 6191

PG. 84

DAVID:
(home video footage)
She doesn't want any record, any record at all.
ELAINE:
(home video footage)
Can you believe these kids? That they have to
persecute me?
ARNOLD:
(home video footage)
David, if your mother doesn't want to be filmed,
don't film her.
DAVID:
(home video footage)

Okay.

ARNOLD:
(home video footage)

Come on.

APP. O321
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 219 of 239 PagelD #: 6192

PG. 85

ELAINE:
When it was all over they said it was all my
fault because I wanted them to do... to take a plea
and .. It had been arranged before. Arnold
wanted, agreed to take a plea. But they were
very hurt.

ARNOLD:

(home video footage)
I'm still here. (CHUCKLE) I may not be here very
much longer, but I'm still here.

DAVID:

(home video footage)
That’s disturbed.

ARNOLD:

(home video footage)
Yeah.

MALE REPORTER:

The sentence: 10 to 30 years. The crime:

APP. 0322
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 220 of 239 PagelD #: 6193

PG. 86

sodomizing young boys. Defendant Arnold Friedman
had pleaded guilty to sexually abusing more then
a dozen youngsters. But this does not end the
Friedman case. There are still numerous sodomy
and sex abuse charges pending against Arnold's
son, Jesse Friedman.

JESSE:

(home video footage)
You know, without Daddy in this case I can't see
any reason why we shouldn't go to the media with
this. I mean we could try this case in the
media. Who's gonna, who's gonna buy that I
sodomized boys?

DAVID:

(home video footage)

Yeah, I agree with you, I agree with you.

JESSE:

APP. O323
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 221 of 239 PagelD #: 6194

PG. 87

(home video footage)
No, I really--

DAVID:

(home video footage)
Well, I don't think we have to. Well all I want
to do, I think we can certainly, we can go to
trial and prove it in the trial.

JOSEPH ONORATO:
We didn't make a deal with Arnold Friedman to
spare his son. So his son is facing a multiple
count indictment, he's facing a considerable
amount of jail time. And now he's confronted
with a situation where Long Island knows that his
father admitted his guilt. And there’s a
reasonable human expectation of some people that,
you know, where there's smoke there's fire. And
if he did it, maybe his son did it. He was, we
know he was in the same class and he was helping

his father. So I think that was a difficult

APP. O324
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 222 of 239 PagelD #: 6195

PG. 88

thing for Jesse to have to overcome.
(MUSIC)

PETER PANARO:
I always believed Jesse. How could this possibly
go on for four years? Children repeatedly
sodomized and sexually abused, with brutality if
you believe the police. And then their parents
come to pick them up right after computer class
and not one kid is crying. Not one kid tells his
mother or father what happened in class. Not one
kid says anything? I find that so incredible
that Jesse's story that nothing happened -- to me
-- was more believable then the police version of

these horrific acts.

Jesse and I went, we flew in August of 1988 all
the way to Madison, Wisconsin where we rented a
car and drove 90 miles to some town that I

couldn't possibly give you the name of, to a

APP. O3S25
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 223 of 239 PagelD #: 6196

PG. 89

federal prison. Who knew more about this case
then Arnold Friedman? He knew more about it then
Jesse. I had to wait 40 minutes because Arnie
was either playing tennis or golf, I don't

remember what it was. I was outraged.

It was a visiting room. Jesse was out in the
waiting room at this point. And this man had
this little boy in there who was his son or his
stepson, I don't know. But the child was about
four or five years old. And they were in the
table right next to us. And I was interviewing
Arnie, and all of a sudden he leaned over and
asked me if I could ask the corrections officer -
- or whoever was in charge in the room -- if we
could get another table. And I asked him why,
and he said, "That little boy over there bouncing

on his father’s lap is getting me very excited.”

APP. 0326
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 224 of 239 PagelD #: 6197

PG. 90

It took me about 15 minutes to regain my
composure. I remember that like it was
yesterday. I was shocked. ‘Cause even though I
was involved in the case now for two months, and
even though I had studied pedophilia and I knew
what these men did to little boys, I had never
heard somebody actually say it. And I was

absolutely disgusted.

We did change our table and I spoke to Arnie. I
interviewed him for a very long time. He was
telling me that the only reason he pled guilty
and went to jail was because he wanted to save
his son, Jesse. He told me that he had, that he
was a pedophile. He told me that he had had

activity with boys. But not in Great Neck.

He told me that he had a house in Wading River, a

beach resort. And that the family enjoyed

APP. O327
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 225 of 239 PagelD #: 6198

PG. 91

vacations there. And he told me that there were
certain boys he took liberties with, and I don't
want to go into it, while he was in that area.

DEBBIE NATHAN:

(reading)

“In my early ‘40s, during the summer, I did go
quote, ‘over the line,’ and did have sexually
arousing contact with two boys, short of sodomy.
One of the boys was the son of a close friend and
I feared exposure and loss of this friendship.
The boy might have told his parents but they said
nothing. So I assumed that he really had not
told them.”

DAVID:
That's what? It's one sentence, what does that
mean? What, do you fucking know what that
sentence means? I don't even fucking know what
that sentence means. I “sexually aroused?” What

the fuck is he talking about? Maybe he put his

APP. Oo328
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 226 of 239 PagelD #: 6199

PG. 92

arm around the kid. Maybe he was, took him in a
Sailboat. And he found that sexually arousing.
Maybe he was leaning against a tree. That's
called sexually arousing contact, if you're
sexually aroused while you lean against a tree.
I don't know what that means. I don't know what
that sentence means.

ELAINE:
When Arnold was first arrested, he said, “I'm
arrested because of this magazine. I sent one
magazine in the mail and that's why I'm arrested,
and it's nothing. It's just nothing, it doesn't
count, it doesn't matter, it's nothing." And you
know, you, you live as husband and wife, you
share certain intimacies. I said to him, "Tell
me the truth. What happened?" He says, "That's

it. That's the truth."

So it came out that he had, in fact, molested a

APP. 0329
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 227 of 239 PagelD #: 6200

PG. 93

young man. And we were sitting in the
therapist's office. And he said, “Oh, I just
molested two boys.” And I said, “Two? Two?" I
said, "I thought you told me only one." "Well,
you know” and he “it didn't matter, and it's
nothing,” you know. And then I went berserk.
And I felt betrayed.

JESSE:
Yeah, so my father had the magazines. And yes,
my father admitted that he was a pedophile and
had these fantasies. And yes, my father admitted
that he was no saint. And that there were times
that he slipped. But I was arrested, too. And
I'm not a child molester. And I don't think it's
appropriate for me to have to answer for the sins
of my father.
(MUSIC)

DAVID:

This is what I walk around with. It's just,

APP. O330
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 228 of 239 PagelD #: 6201

PG. 94

every day. It’s just ridiculous. All I think
about is the case and my career. And they're
completely -- it's like oil and water. With the
case it's a question of research. My brother's
been in the law library researching his current
plan. And I'm supposed to go out and make people
laugh. It's unbelievably difficult to deal with
the case and then go out and entertain people.
DAVID (as a clown):
Hey! Hi, everyone!
PETER PANARO:
We carefully investigated this case for trial.
Really get into the case, examine, investigate.

And try to build a defense.

JESSE:
While I was out on bail, I put all the charges
into a database. So that they could be sorted by

complainant, by time period, by nature of charge.

APF. O3sl
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 229 of 239 PagelD #: 6202

PG. 95

For example, there was one complainant, ten-year-
old boy. Says he came to class in the spring of
1986. And during this ten-week session where he
was only over my house for an hour and a half
once a week, he says that there were 31 instances
of sexual contact. That’s three times a week,
every single week, for ten straight weeks. And
then the course ends. In the fall, he re-
enrolled for the advanced course and says that he
was subjected to 41 more instances of anal and
oral sodomy in the next ten-week session. And
nobody said anything. Week after week, month
after month, year after year. Until after the
police came knocking on doors and asking
questions.

FATHER OF COMPUTER STUDENT:
I went to the doorbell. There were two Nassau
County detectives and they said they'd like to

speak to our son with regard to the Friedman

APP. O332
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 230 of 239 PageélD #: 6203

PG. 96

matter. They came in and said “We know something
happened to him.” They didn't say “We believe.”
They said, "We know." And they wanted to speak
to him.

RON GEORGALIS:
Yeah, I remember it was actually kind of a
frightening experience because I remember they're
talking to my parents about this. Within earshot
of me. I remember actually eavesdropping on what
they said. And what they said made my heart
race. Because they were saying that actually
quite a few horrible things had happened to a lot

of children. And I was one of them.

And quite honestly, I didn't believe it, and I
was very confused and very angry about this.
Thinking, well, why are these people going around
telling my parents that all kinds of things have

happened when I have simply no recollection of

APF. o3sss
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 231 of 239 PagelD #: 6204

PG. 97

anything.

LLYOD DOPPMAN:
Children want to please very often. They want to
give you the answers that you want. Adults do
that as well. So you have to be very mindful of
the fact that when you're interviewing a child,
if the child starts to answer questions, your
responses should be somewhat in the framework of,
"And then what happened?" Or, “What happened
next?" Or, "What do you remember then?" As
opposed to, “He did this to you, didn't he?” Or
“She did this to you, didn't she?” That's a
very, very dangerous type of interview process to

use.

ANTHONY SGUEGLIA:
If you talk to a lot of children, you don't give
them an option, really. You just, you be pretty

honest with them. You have to tell them pretty

APP. O334
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 232 of 239 PagelD #: 6205

PG. 98

honestly that “We know you went to Mr. Friedman's
class. We know how many times you've been to the
class.” We, we, you know, we go through the
whole routine. “We know that there was a good
chance that he touched you or Jesse touched you
or somebody in that family touched you in a very
inappropriate way.”

FATHER OF COMPUTER STUDENT:
And I listened to them talking to him and it got
to a point where it wasn't asking him what
happened. It was more of them telling him what
happened. And that when they didn't like what he
said, they kept repeating to him that they know
what happened. And that he should tell.

FORMER COMPUTER STUDENT #3:
I believe that I remember saying that I saw Jesse
like chase after a kid or hit a kid or something
like that. And that's what I testified to, to

the grand jury. And I remember saying that

APP. O335
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 233 of 239 PagelD. #: 6206

PG. 99

because I felt, and I feel like when I said that,
that ended the questioning. And so that might
have meant that, you could infer maybe that they
were asking me a lot of questions. Trying to get
something. And I just wanted to give them
something. I mean I don't want to be, say I'ma
perjurer or anything. But I did not observe
anything like that happening.

FORMER COMPUTER STUDENT #4:

(on telephone)

What I do remember is the detectives putting me
under a lot of pressure to speak up. And at some
point, I, I kind of broke down. I started crying.
And when I started to tell them things, I was
telling myself that it's not true. I was telling
myself "just say this to them in order to get

them off your back."

TEXT:

APP. O336
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 234 of 239 PagelD #: 6207

PG. 100

This student’s testimony led to 16 counts of

sodomy.

DEBBIE NATHAN:
I came across a document regarding a group of
children from the Friedman case who were in
therapy. And it stated that many of them had
absolutely no recollection of the abuse. And
there was some discussion about whether hypnosis
would be a good idea now. Exactly what you're
not supposed to do. It was the kind of therapy
that had a really good chance of messing up kids'
memories and implanting false memories.

FORMER COMPUTER STUDENT #1:
My parents put me in therapy right away. They
put me in hypnosis and tried to recall facts that
I had buried. And that's how I first came out,
started talking about it. Just through, being

hypnotized and everything. I recalled things

APP. O337
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 235 of 239 PagelD #: 6208

PG. 101

that I would bury. I was able to talk about
them.

ANDREW (OC):
For example, what would,be something that you
recall?

FORMER COMPUTER STUDENT #1:
The actual first time I actually recalled that I
was actually molested. Wow, I was actually
molested, I can deal with it now. That was the
first time.

ANDREW (OC):
And you recalled through hypnosis the first
episode?

FORMER COMPUTER STUDENT #1:
Yes.

ANDREW (OC):
So tell me about that, if you remember.

FORMER COMPUTER STUDENT #1:

I don't remember much about it. It was just, it

APP. Oo338
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 236 of 239 PagelD #: 6209

PG. 102

was so long ago. I just remember that I went
through hypnosis, came out, and it was in my

mind.

TEXT:
This student’s testimony led to 35 counts of

sodomy.

MALE REPORTER:
(news footage)

19-year-old Jesse Friedman was arraigned on more
than 198 additional counts of child sexual abuse.
This brings the total number of sexual abuse
charges to 245.

DEBBIE NATHAN:
Jesse was grossly overcharged. And you're
basically terrorizing the defendant. You're
telling the defendant “Look, if you plead guilty,

you know, we'll give you a good deal. And, on

APP. O339
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 237 of 239 PagelD #: 6210

PG. 103

you know, two charges. But if you insist on
going to trial, we're going to put 1,003 charges
on you. And if you're convicted of all those
charges, you're gonna rot in jail the rest of
your life.”

ELAINE:
I was told that if he went to trial, the judge
would give three consecutive sentences. Instead
of concurrent, the sentencing would be
consecutive. I said, “Oh, my God.”

JESSE:
She just kept telling me over and over: “The
only thing to do is to plead guilty and to get
the best deal you can. You can't go to trial.
It doesn't matter if you're guilty or innocent.
You can't go to trial because if you go to trial,
you're gonna go to prison for the rest of your
life.” I said, "But Ma, I didn't do it." She

said, "That doesn't matter, you have to plead

APP. 0340
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 238 of 239 PagelD #: 6211

PG. 104

guilty."

PETER PANARO:
You have to understand, this is a 19-year-old kid
and he is now facing the most heinous charge
known to man. And everyone in the world slowly

but surely was turning against him.

DAVID:

(home video footage)
I don't care about my parents. I wish it was
just my brothers. Oh, fuck. I don't care about
my mother, that's for sure. If my brothers were
okay, then my mother could go to fucking hell.
My father is not going to survive if my brother
gets incarcerated. So, so when the guilty
verdict comes in on Jesse, my father’s gonna kill
himself. Jesse's gonna go to jail for the rest of

his life. Seth is gonna move west. Fuck... fuck.

APP. Oo341
Case 2:06-cv-03136-JS Document 41-8 Filed 01/28/21 Page 239 of 239 PagelD #: 6212

PG. 105

PETER PANARO:
I received a telephone call from Jesse asking to
see me. And Jesse told me that he wanted to
plead guilty.

JESSE:
In 1988, there was no way that a jury in Nassau
county who had been reading the newspaper
headlines in Newsday for over a year, those
people were never going to listen to anything the
defense had to say. And I was absolutely

terrified of going to prison for 100 years.

PETER PANARO:
Jesse had always maintained his innocence. I
don't work out deals for people who are innocent.
And my first reaction was, “I'm not gonna do it.
You're not guilty, you're not pleading guilty.”
And at that point, he told me that “I have

something to tell you.” And with tears rolling

APP. O342
